 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           7
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           Flywheel Sports, Inc.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                8 ___
                                              ___ 0 – ___
                                                        0 ___
                                                           4 ___
                                                              8 ___
                                                                 5 ___
                                                                    0 2    2
                                                                       ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                              53 West 23rd Street
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                              9th Floor
                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                               New York                   NY       10010
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  https://www.flywheelsports.com
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
Debtor        Flywheel Sports, Inc.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          ✔ None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             ___ ___ ___ ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                      
                                          ✔ Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
Debtor          Flywheel Sports, Inc.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          ✔ No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No See Exhibit 1
       pending or being filed by a
       business partner or an             
                                          ✔ Yes. Debtor _____________________________________________            Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have        
                                          ✔ No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Debtor        Flywheel Sports, Inc.
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                    Funds will be available for distribution to unsecured creditors.
                                         
                                         ✔ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                              
                                                                             ✔ 1,000-5,000                                25,001-50,000
 14.   Estimated number of                50-99                              5,001-10,000                               50,001-100,000
       creditors
                                          100-199                            10,001-25,000                              More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                  
                                                                             ✔ $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                 
                                                                             ✔ $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                         09/14/2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                          /s/ Travis Frenzel
                                             _____________________________________________                Travis Frenzel
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                   President
                                             Title _________________________________________




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
Debtor        Flywheel Sports, Inc.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                         /s/ Todd C. Meyers
                                            _____________________________________________            Date       09/14/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                           Todd C. Meyers
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Kilpatrick Townsend & Stockton LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                            The Grace Building, 1114 Avenue of the Americas
                                           _________________________________________________________________________________________________
                                           Number     Street
                                           New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10036
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                           212-775-8766
                                           ____________________________________                             tmeyers@kilpatricktownsend.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                           5502596
                                           ______________________________________________________ NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                                            EXHIBIT 1

              PENDING OR CONCURRENT BANKRUPTCY CASES FILED
                     BY THE DEBTOR AND ITS AFFILIATES

       On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 7 case) filed a voluntary petition for relief under title 11 of the United States Code in the
United States Bankruptcy Court for the Southern District of New York.

             Entity Name                        Case Number                       Judge
 Flywheel Sports Parent, Inc.               Not yet assigned            Not yet assigned
 Flywheel Sports, Inc.                      Not yet assigned            Not yet assigned
 Flywheel Astor Place LLC                   Not yet assigned            Not yet assigned
 Flywheel Buckhead LLC                      Not yet assigned            Not yet assigned
 Flywheel CCDC, LLC                         Not yet assigned            Not yet assigned
 Flywheel Nm LLC                            Not yet assigned            Not yet assigned
 Flywheel Park Avenue LLC                   Not yet assigned            Not yet assigned
 Flywheel Playa Vista, LLC                  Not yet assigned            Not yet assigned
 Flywheel San Francisco, LLC                Not yet assigned            Not yet assigned
 Flywheel Topanga, LLC                      Not yet assigned            Not yet assigned
 Flywheel Walnut Creek LLC                  Not yet assigned            Not yet assigned
 Flywheel Sports Scottsdale, LLC            Not yet assigned            Not yet assigned
 Flywheel Santa Monica, LLC                 Not yet assigned            Not yet assigned
 Flywheel Williamsburg LLC                  Not yet assigned            Not yet assigned
 Flywheel Domain LLC                        Not yet assigned            Not yet assigned
 Flywheel Denver Union Station, LLC         Not yet assigned            Not yet assigned
                          United States Bankruptcy Court
                                Southern District of New York

In re: Flywheel Sports, Inc.,                                        Case No.
                       Debtor.                                       Chapter 7
                         VERIFICATION OF CREDITOR MATRIX

        The undersigned debtor hereby verifies that the creditor matrix/list of creditors submitted
herein is true and correct to the best of his knowledge.


9/14/2020                                     /s/ Travis Frenzel
Date                                          Travis Frenzel, President
1151 Third Avenue Associates LLC
7 Penn Plaza, Fl 11
New York, NY 10001


1151 Third Avenue LLC
Attn Property Management
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, NY 10605


1151 Third Avenue, LLC
201 E 67th St
New York, NY 10065


150 Amsterdam Avenue Holdings LLC
600 Lexington Avenue, 14th Floor
New York, NY 10022


150 Amsterdam Avenue Holdings LLC
Attn Keith E. Reich, Esq.
Greenberg Traurig
200 Park Avenue
New York, NY 10166


150 Amsterdam Avenue Holdings, LLC
150 Amsterdam Ave
New York, NY 10023


1647 Wells LLC
Donald Goldstein
1653 North Wells Street, Rear Patio Entr
Chicago, IL 60614


1647 Wells, LLC
1653 N Wells St
Chicago, IL 60614


224 WAN LLC
1904 Third Avenue, Suite 806
Seattle, WA 98101
224 WAN LLC - NW Retail Partners
224 Westlake Ave N, Ste 500
Seattle, WA 98109


224 Wan, LLC
224 Westlake Ave
North Seattle, WA 98109


241 Bedford Associates LLC
Attn Benjamin Bernstein Benjamin Stokes
c/o RedSky Capital, LLC
3 Hope Street
Brooklyn, NY 11211


241 Bedford Associates LLC
Jonathan Bernstein Consulting Corp.
5090 PGA Blvd., Suite 308
Palm Beach Gardens, FL 33418


241 Bedford Associates, LLC
173 N 3rd St
Brooklyn, NY 11211


241 Bedford Associates, LLC
3 Hope St
Brooklyn, NY 11211


245 W 17th St Property Inv II, LLC
Attn Kevin Hoo
c/o Savanna Real Estate Fund
10 East 53rd Street, 37th Floor
New York, NY 10022


245 W 17th St Property Inv II, LLC
Attn William E. Stempel, Esq.
McDermott Will   Emery LLP
340 Madison Avenue
New York, NY 10173


245 West 17th Street Property
Investors II, LLC
245 W 17th St
New York, NY 10011


284   Partners, LLC
215   E Washington St
Ste   201
Ann   Arbor, MI 48104


3rd   60th Associates LP
Attn Carol Goodman, Esq
Herrick, Feinsten LLP
2 Park Avenue
New York, NY 10016


3rd   60th Associates LP
Attn Lease Administrator
c/o Olshan Properties
5500 New Albany Road East
New Albany, OH 43054


3rd   60th Associates, LP
203 E 60th St
New York, NY 10022


3rd   60th Associates, LP
600 Madison Ave, Fl 14
New York, NY 10022


A2 Media Corp
dba Icon Interactive
220 Felch St
Ann Arbor, MI 48104


Aaron Jocelyn
Address Redacted


Abbie P Louden
Address Redacted


Abby L Wilson
Address Redacted
Abby S Geartner
Address Redacted


Abby Smith
Address Redacted


Abi Mcgarvey
Address Redacted


Abigail A Colasacco
Address Redacted


Abigail A Ingham
Address Redacted


Abigail Clayborne
Address Redacted


Abigail Gantz
Address Redacted


Abigail May
Address Redacted


Abigail Miller
Address Redacted


Abigail P Mullins
Address Redacted


Abigail P. Seldin
Address on File


Abigail Smith
Address Redacted


Adam C Dunham
Address Redacted


Adam Crinson
Address Redacted


Adam Goldstein
Address Redacted


Adam L Macfadden
Address Redacted


Adam Neumann
Address on File


Adam Neumann
Address Redacted


Adam Rosenbaum
Address on File


Adam Rosenbaum
Address Redacted


Adam Turney
Address Redacted


Adam Wasserman
2835 Barker Ave, Apt X14
Bronx, NY 10467


Adam Wasserman
Address Redacted


Adam Willard
Address Redacted


Adams   Co. Real Estate, LLC
411 5th Ave, 9th Fl
New York, NY 10016


Adelaide Smith
Address Redacted


Adolph Sims
Address Redacted


ADR 1521 Locust, LP
Attn Allan Domb
1845 Walnut Street, Suite 2200
Philadelphia, PA 19103


ADR 1521 Locust, LP
Attn Mark Berman
Brandywine Construction   Management
1521 Locust Street, Suite 400
Philadelphia, PA 19102


ADR 1521 Locust, LP
Henry J. Donner Esq, Jacoby Donner, P.C.
1700 Market Street, Suite 3100
Philadelphia, PA 19103


Adrian Baidoo
Address Redacted


Adrian Gil
Address Redacted


Adrianne E Peterson
Address Redacted


Adrianne M Grunes
Address Redacted


Adrienne R Crowley
55 M St Ne, Ste 1043
Washington, DC 20002
Adrienne R Crowley
Address Redacted


Affiliated FM Insurance Company
P.O. Box 7500
Johnston, RI 02919


Aine M Prendiville
Address Redacted


AinyE Johnson
Address Redacted


Aire
777 3rd Ave, 6th Fl
New York, NY 10017


AireSpring, Inc.
7800 Woodley Ave
Van Nuys, CA 91406


Airfin Srl
San Lorenzo 12, Piso 1 Dpto 7
Mendoza, 5500
Argentina


Aisha Mitchell
Address Redacted


Akin Gump Strauss Hauer  Feld LLP
Attn Daniel I Fisher and Jason P Rubin
1 Bryant Park
Bank of America Tower
New York, NY 10036


Alan Flores
Address Redacted


Alan Rosen
Address on File


Alan Rosen
Address Redacted


Alana Curl
Address Redacted


Alana Hess
Address Redacted


Alanna Gardner
Address Redacted


Albert Custard
Address Redacted


Albert T Guerzon
Address Redacted


Alberto M Estwick
Address Redacted


Alberto Rivera
Address Redacted


Aleah R Stander
1310 Palm Springs Ln
Dallas, TX 75204


Aleah R Stander
Address Redacted


Alecia Moore
Address Redacted


Alejandra Parrilla
Address Redacted
Alejandro Cervantes
Address Redacted


Alessandra Schaszberger
Address Redacted


Alessandro Cottone
Address Redacted


Alex Dash
Address Redacted


Alex J Pena
Address Redacted


Alex R Puette
Address Redacted


Alexa Johnson
Address Redacted


Alexa Mazzilli
Address Redacted


Alexa Messer
Address Redacted


Alexander J Robinson
155 Parker Ave
Maplewood, NJ 07040


Alexander J Robinson
Address Redacted


Alexander S Eisenberg
Address Redacted
Alexandra Anderson
Address Redacted


Alexandra C Mauriello
Address Redacted


Alexandra Charron
Address Redacted


Alexandra Foglia
Address Redacted


Alexandra Fox
Address Redacted


Alexandra Fugere
Address Redacted


Alexandra G Sweeney
727 17th Ave E
Seattle, WA 98112


Alexandra G Sweeney
Address Redacted


Alexandra Glass-Katz
Address Redacted


Alexandra J Halbeck
Address Redacted


Alexandra Kruck
Address Redacted


Alexandra M Lyons
Address Redacted
Alexandra Mckeown-Mann
Address Redacted


Alexandra Murata
Address Redacted


Alexandra Novak
Address Redacted


Alexandra Pagano
Address Redacted


Alexandra Pucci
Address Redacted


Alexandra R Garson
520 E 72nd St, Ste Ph-C
New York, NY 10021


Alexandra R Garson
Address Redacted


Alexandra Sumner
Address Redacted


Alexandra Tippett
Address Redacted


Alexandra Torres
Address Redacted


Alexandra Walz
Address Redacted


Alexandra Zepeda
Address Redacted


Alexandria Berlin
Address Redacted


Alexandria Giannini
Address Redacted


Alexandria Ianni
Address Redacted


Alexandria Langlois
Address Redacted


Alexis Bullock
Address Redacted


Alexis Deprey
Address Redacted


Alexis Karis
Address Redacted


Alexis Lind
Address Redacted


Alexis Neubauer
Address Redacted


Alexis Ruiz
Address Redacted


Alexis Wisdom
Address Redacted


Alexus Mateo
Address Redacted


Alfredo Garcia
Address Redacted
Alfredo O Dispo
Address Redacted


Ali Johnson
Address Redacted


Ali Larrick
Address Redacted


Ali Siddique
Address Redacted


Aliasghar Parandoosh
Address Redacted


Alice Stejskal
Address Redacted


Alicia J Steele
Address Redacted


Alicia Miller
1052 East Thomas St, Apt 20
Seattle, WA 98102


Alicia Miller
Address Redacted


Alicia Steele
1155 Lavista Rd Ne, Apt 2245
Atlanta, GA 30324


Alicia Steele
Address Redacted


Alisha Headley
Address Redacted
Alison Backscheider
Address Redacted


Alison D Cohen
114 E 72nd St - 17 A
New York, NY 10021


Alison D Cohen
Address Redacted


Alison Desmond
Address Redacted


Alison Dituro
Address Redacted


Alison E Anderson
2001 Vinnings Pl
Raleigh, NC 27608


Alison Hill
Address Redacted


Alison M Mitchell
Address Redacted


Alison Orr
Address Redacted


Alison Whitney
Address Redacted


Allie N Lutin
Address Redacted


Allie Weiss
Address Redacted
Allison C Mitchell
Address Redacted


Allison Cox
Address Redacted


Allison M Belli
Address Redacted


Allison M Broder
Address Redacted


Allison M White
Address Redacted


Allison Nuara
Address Redacted


Allison R Sherman
Address Redacted


Allison V Kulas
Address Redacted


Allison Vivian
Address Redacted


Allyson Kelchlin
Address Redacted


Almudena Alcazar
Address Redacted


Alvin Chan
Address Redacted


Alysha Williams
Address Redacted


Alyssa Bahel
Address Redacted


Alyssa Barrese
Address Redacted


Alyssa Collier
Address Redacted


Alyssa Krueger
Address Redacted


Alyssa L Harberger
Address Redacted


Alyssa Marsh
Address Redacted


Alyssa Reza
Address Redacted


Amalia Reyes
Address Redacted


Amanda Abbey
Address Redacted


Amanda Adams
Address Redacted


Amanda B Povilitus
Address Redacted


Amanda Burke
Address Redacted
Amanda Burton
Address Redacted


Amanda Carr
Address Redacted


Amanda D Quintal
1908 Peniston St
New Orleans, LA 70115


Amanda D Quintal
Address Redacted


Amanda Devecchi
Address Redacted


Amanda E Locke
Address Redacted


Amanda Edwards
Address Redacted


Amanda G Westphalen
Address Redacted


Amanda Hager
Address Redacted


Amanda Leavitt
Address Redacted


Amanda Lowe
Address Redacted


Amanda Maqueira
Address Redacted
Amanda Mckee
Address Redacted


Amanda Meling
Address Redacted


Amanda Neiman
Address Redacted


Amanda P Lefkowitz
Address Redacted


Amanda Potts
Address Redacted


Amanda Riby-Williams
Address Redacted


Amanda Royer
Address Redacted


Amanda Scheer
Address Redacted


Amanda Shapiro
Address Redacted


Amanda Soll
Address Redacted


Amanda Tenenzapf
Address Redacted


Amanda Vortmann
17710 69th Pl W
Edmonds, WA 98026


Amanda Vortmann
Address Redacted


Amaurys R Dominguez
Address Redacted


Amazon Advertising LLC
P.O. Box 24651
Seattle, WA 98124-0651


Amazon Web Services
410 Terry Ave N
Seattle, WA 98109


Amber Calderon
Address Redacted


Amber James
Address Redacted


Amber L Robinson
Address Redacted


Amber M Sweet
Address Redacted


Amber Stallings
Address Redacted


Amberlyn Schultz
Address Redacted


Amelia Carter
Address Redacted


Amelia Fuller
Address Redacted


Amelia Lewis
Address Redacted


Amelia Vicenzi
Address Redacted


Amelie Neubert
Address Redacted


American Express - Francesca Brucato
53 West 23rd St Fl 9
New York, NY 10010


Amisha Bennett
Address Redacted


Ammirati Cycles Llc
33 SW 15th Ct
Boca Raton, FL 33486


Amy A Segal
Address Redacted


Amy Bevilacqua
Address Redacted


Amy Clapper
Address Redacted


Amy Diprinzio
Address Redacted


Amy Harioka
Address Redacted


Amy Hine
Address Redacted


Amy K Hockenberry
Address Redacted


Amy M Harris
Address Redacted


Amy M Zerbinopoulos
Address Redacted


Amy Mashlykin
Address Redacted


Amy Paulin
Address Redacted


Ana M Yanez
Address Redacted


Anabelen Rivero
Address Redacted


Anais Marin
Address Redacted


Analisa Bregant
Address Redacted


Anastasia Hoosman
Address Redacted


Andrea Bush
Address Redacted


Andrea Butler
Address Redacted


Andrea Lynn D Alberto
Address Redacted
Andrea Perez
Address Redacted


Andrea Rishty
Address Redacted


Andrea Rodeschini
Address Redacted


Andrea Wynter
Address Redacted


Andrea Zundel
Address Redacted


Andres Quintero
Address Redacted


Andrew C Alfieri
Address Redacted


Andrew C Binkley
Address Redacted


Andrew Dickler
Address Redacted


Andrew Fick
Address Redacted


Andrew Garcia
Address Redacted


Andrew J Mauney
Address Redacted


Andrew M Lee
Address Redacted


Andrew Mackenzie
Address Redacted


Andrew Mccaskill
Address Redacted


Andrew Mccormick
Address Redacted


Andrew P Boatti
2575 Palisade Ave, Ste 1B
Bronx, NY 10463


Andrew P Boatti
Address Redacted


Andrew Ribeiro
Address Redacted


Andrew Smith
Address Redacted


Andrew Stauffer
Address Redacted


Andrew Tallian
Address Redacted


Andrew Wong
Address Redacted


Andria Soule
Address Redacted


Angel A Martinez
Address Redacted
Angela Butler
Address Redacted


Angela J Mcconnell
Address Redacted


Angela Johnson
Address Redacted


Angela Lutin
Address Redacted


Angela M Ciacci
Address Redacted


Angela M Manzella
Address Redacted


Angela Wells
Address Redacted


Angelena Minniti
Address Redacted


Angelica C Guting
Address Redacted


Anisah Noer
Address Redacted


Anita M Singh
1541 T St NW
Washington, DC 20009


Anita M Singh
Address Redacted
Anjali Ganju
Address Redacted


Ann Fucigna
Address Redacted


Ann Kelman
Address on File


Ann Kelman
Address Redacted


Ann Marie Weeks
Address Redacted


Anna Bernstein
Address Redacted


Anna C Bennett
Address Redacted


Anna C Rogers
Address Redacted


Anna Chorneyko
Address Redacted


Anna E Lynch
Address Redacted


Anna Hutchins
Address Redacted


Anna Hutton
Address Redacted


Anna Italiano
Address Redacted


Anna J Sewell
Address Redacted


Anna Latcheran
Address Redacted


Anna M Zimhart
Address Redacted


Anna Maldonado
Address Redacted


Annabella Barks
Address Redacted


Annabelle L Torgman
Address Redacted


Anne Marie Everhart
Address Redacted


Anne O Brien
Address Redacted


Anne Stuart Mitchener
Address Redacted


Annemarie Younger
Address Redacted


Annie Le
Address Redacted


Annie Lee
Address Redacted
Annika Gullahorn
Address Redacted


Anthony A Pineda
Address Redacted


Anthony J Gonzalez
Address Redacted


Anthony M Johnson
Address Redacted


Anthony Piskorik
Address Redacted


Anthony R Coleman
Address Redacted


Anthony Yodice
Address Redacted


Antoinette Bianco
Address Redacted


Antoinette M Silvestri
Address Redacted


Antonia Desantis
Address Redacted


Antonio Rivera
Address Redacted


Antonio T Stokes
Address Redacted


Antonio Waldo
Address Redacted


Anya Rosen
Address Redacted


AP Sunset Harbour, LP
444 Brickell Ave, Ste 201
Miami, FL 33131


April Crain
Address Redacted


April M Knight
Address Redacted


April Townsend
Address Redacted


Arabella Wardlaw
Address Redacted


Aramark Uniform
Career Apparel Group, Inc
2680 Palumbo Dr
Lexington, KY 40509


Ard 1521 Locust, LP
1521 Locust St
Philadelphia, PA 19102


Ardelaine Gladstone
Address Redacted


Arden Kelley
Address Redacted


Ariana M Hayaud-Din
Address Redacted
Ariella T Faitelson
Address Redacted


Arielle Cabreja
Address Redacted


Arielle Diaz
Address Redacted


Arielle Valdez
Address Redacted


Arizona Department Of Revenue
P.O. Box 29010
Phoenix, AZ 85038-9010


Armand Fields
Address Redacted


Arnold M Gaither
Address Redacted


Artem Kochnev
Address Redacted


Arthur J Escobar
Address Redacted


Asher L Goods
Address Redacted


Asher M Saperstein
Address Redacted


Ashleigh Butler
Address Redacted
Ashley A Smith
2093 Callaway Ct
Atlanta, GA 30318


Ashley A Smith
Address Redacted


Ashley Anderson
Address Redacted


Ashley C Chin
Address Redacted


Ashley C Enger
Address Redacted


Ashley Cummings
Address Redacted


Ashley Curtis
Address Redacted


Ashley D Liu Kirkman
Address Redacted


Ashley Davies
Address Redacted


Ashley De Los Santos
Address Redacted


Ashley Giunta
Address Redacted


Ashley Hammond
Address Redacted


Ashley Hayden
Address Redacted


Ashley Hews
Address Redacted


Ashley I Adams
Address Redacted


Ashley K Brown
Address Redacted


Ashley K Hathcock
Address Redacted


Ashley K Stanwick
Address Redacted


Ashley L Murray
Address Redacted


Ashley M Allen
Address Redacted


Ashley Martin
Address Redacted


Ashley Martinez
Address Redacted


Ashley R Lake
Address Redacted


Ashley Ray-Harris
Address Redacted


Ashley T Schulthies
Address Redacted
Ashli M Katz
1340 Lincoln Rd, Apt 801
Miami Beach, FL 33139


Ashli M Katz
Address Redacted


Ashlund E. Dunaway
610 E 10th St
Charlotte, NC 28202


Ashlund E. Dunaway
Address Redacted


Ashlyn Fulton
Address Redacted


Ashton R Harrison
Address Redacted


Asia Martin
Address Redacted


Atmos Energy - Highland Park-Dallas
P.O. Box 790311
St. Louis, MO 63179-0311


Audrey Enright
Address Redacted


Audrey Henderson
Address Redacted


Austin E Murray
Address Redacted


Austin Evans
Address Redacted
Austin Groff
Address Redacted


Austin Kleweno
Address Redacted


Austin Mclendon
Address Redacted


Autumn Guzzardi
Address Redacted


Autumn Heddleston
Address Redacted


Autumn Tully
Address Redacted


Ava Cox
Address Redacted


Ava Picken
Address Redacted


Avery B Schroeder
Address Redacted


Avery Gray
Address Redacted


Avery Royal
Address Redacted


Avery Wickes
Address Redacted
Axel Rojas
Address Redacted


Ayala Cohen
Address Redacted


Ayensky Guerrero
Address Redacted


Azure A Campbell
Address Redacted


Babafunso Akinwunmi
Address Redacted


Bainbridge Brothers Llc
251 Little Falls Dr
Wilmington, DE 19808


Bakari N Williams
Address Redacted


Bank of America, NA
P.O. Box 25118
Tampa, FL 33622-5118


Barbara E Santana
Address Redacted


Barbara Perkowski
Address Redacted


Barri Defrancisci
Address Redacted


Bayley Arens
Address Redacted
Beacon Broadway Co. LLC
Attn Howard Wenig, Esq.
Belkin Burden Wnig   Goldman LLP
270 Madison Avenue, 5th Floor
New York, NY 10016


Beacon Broadway Co. LLC
Attn Thomas J. Travers
c/o Hotel Beacon
2130 Broadway, Suite 201
New York, NY 10023


Beacon Operating, LLC
2130 Broadway
New York, NY 10023


Beacway Operating, LLC
2130 Broadway
New York, NY 10023


Beacway Operating, LLC
2130 Broadway at 75th St
New York, NY 10023


Beatrice Greenberg-Nembhard
Address Redacted


Beatrice Johnson
Address Redacted


Beatrice Silberzweig
Address Redacted


Bella O Silverberg
Address Redacted


Bella Silverberg
Address on File


Ben Melendez
Address Redacted


Benjamin Nurthen
Address Redacted


Benjiman Redding
Address Redacted


Benvolio Ventures Llc - Series Flywheel
c/o Corporate Trust Center
1209 Orange St
Wilmington, DE 19801


Berke-Weiss Law P, LLC
Attn Alexandra Berke
950 3rd Ave, 32nd Fl
New York, NY 10022


Berke-Weiss Law Pllc
Attn Alexandra Berke
950 Third Ave, 32nd Fl
New York, NY 10022


Bernard Colburn
Address Redacted


Bernex Richardson
Address Redacted


Best Buy
7601 Penn Ave S
Richfield, MN 55423-3645


Best Buy
Attn Briana Daymont
Richfield, MN 55423-3645


Bethany Bonilla
Address Redacted
Bethany Creaven
Address Redacted


Bethany Johnson
Address Redacted


Bethany Timmons
Address Redacted


Bethany Welch
Address Redacted


Beys, Liston   Mobargha , LLP
Attn Joshua Liston
641 Lexington Ave, 14th Fl
New York, NY 10022


Bianca Fils-Aime
Address Redacted


Big   Mirror Labs, LLC
c/o   Hooper Hathaway P.C.
220   Felch St
Ann   Arbor, MI 48104


Blake Ross
Address Redacted


Blake Stockton
Address Redacted


Bluem Flywheel, Llc
850 New Burton Rd, Ste 201
Dover, DE 19904


Bob Rademacher
Address on File
Bob Rademacher
Address Redacted


Bonnie Leta
Address Redacted


BP Prucenter Acquisition LLC
Attn Prudential
c/o Goulston   Storrs , P.C.
400 Atlantic Avenue
Boston, MA 02110-3333


Bp Prucenter Acquisition, LLC
800 Boylston St, Ste 1900
Boston, MA 02199


Brad Langston
Address on File


Brad Langston
Address Redacted


Bradley W Stallworth
Address Redacted


Brandi Laquidara
Address Redacted


Brandon K Goodman
1015 N Vista St, Apt 4
West Hollywood, CA 90046


Brandon K Goodman
Address Redacted


Brandon Prather
Address Redacted


Brandon Thomas
Address Redacted


Brandon Tindal
Address Redacted


Brandon W Northrup
Address Redacted


Bransen R Gates
Address Redacted


Bre Properties Inc
10688 NE 10th St
Bellevue, WA 98004


BRE Properties Inc.
Attn General Counsel
525 Market Street, 4th Floor
San Francisco, CA 94105


BRE Properties Inc.
c/o Wallace Properties
330 112th Avenue NE
P.O. Box 4184
Bellevue, WA 98009


BRE Properties Inc.
Lewis Wiseman
873 Culebra Road
Hillsborough, CA 94010


BRE-FCMA, LLC
Address Redacted


Brendan Hoban
Address Redacted


Brenna Connolly
Address Redacted
Brenna M O Malley
Address Redacted


Brenna Wagner
Address Redacted


Brett Beljak
Address Redacted


Brian F Levine
Address Redacted


Brian J Sandstrom
Address Redacted


Brian Reiff
Address Redacted


Brian T Slaman
Address Redacted


Briana Huskin
Address Redacted


Briana Regan
Address Redacted


Brianna Allen
Address Redacted


Brianna Blais
Address Redacted


Brianna Buckley
Address Redacted


Brianna L Cappellini
Address Redacted


Brianna Priscal
Address Redacted


Brianne Mcconnell
Address Redacted


Bridget Murphy
Address Redacted


Bridget Rooney
Address Redacted


Bridget Whalen
Address Redacted


Bridgette Mai-Anh Do
Address Redacted


Brienne Hollingsworth
3567 Weddington Oaks Dr
Matthews, NC 28104


Brienne Hollingsworth
Address Redacted


Brigid O Callaghan
Address Redacted


Britney Tokumoto
Address Redacted


Britney Turner
Address Redacted


Britt Stromquist
Address Redacted
Brittany Cox
Address Redacted


Brittany E Guerin
514 Worth St
Raleigh, NC 27601


Brittany E Guerin
Address Redacted


Brittany E Wilton
Address Redacted


Brittany Goen
Address Redacted


Brittany Greunke
Address Redacted


Brittany Guh
Address Redacted


Brittany L Tardi
Address Redacted


Brittany R Harrington
Address Redacted


Brittany Schnaars
Address Redacted


Brittany Wiltshire
Address Redacted


Bronwyn L Wilson
Address Redacted
Brooke Connors
Address Redacted


Brooke Feraco
Address Redacted


Brooke H Lewinter
Address Redacted


Brooke Hruby
Address Redacted


Brooke Laskowski
Address Redacted


Brooke N Weisman
Address Redacted


Brooke S Gelfand
Address Redacted


Brooks D Owens
Address Redacted


Bryan Dougherty
Address Redacted


Bryan Espinal
Address Redacted


Bryan Jarrett
Address Redacted


Bryan Rivera
Address Redacted


Brynn Seborowski
Address Redacted


Cade Richardson
Address Redacted


Cadence Union Station LLC
Attn Asset Mgr, Cadence Union Station
c/o Invesco Advisers INc.
2001 Ross Avenue, Suite 3400
Dallas, TX 75201


Cadence Union Station LLC
Attn Cadance Property Manager
c/o Holland Partner Group
600 S. Cherry Street, Suite 700
Denver, CO 80246


Cadence Union Station LLC
Attn Jonetta Brooks
Holland   Knight LLP
200 Crescent Court, Suite 1600
Dallas, TX 75201


Cadence Union Station LLC
Attn Rachel Burkhart and Carla Martin
Faegre Drinker Biddle   Reath LLP
1144 Fifteenth Street, Suite 3400
Denver, CO 80202


Cadence Union Station LLC
Attn Richard Reichstein
Faegre Drinker Biddle   Reath LLP
1470 Walnut Street, Suite 300
Boulder, CO 80302


Cadence Union Station, LLC
1920 17th St, Ste A
Denver, CO 80265


Cadjelens Jean
Address Redacted
Cairo Gere
Address Redacted


Caitlin Collins
Address Redacted


Caitlin Connolly
Address Redacted


Caitlin E Jones
Address Redacted


Caitlin E Kramer
Address Redacted


Caitlin Golub
Address Redacted


Caitlin J Warmack-Tirador
Address Redacted


Caitlin M Bower
Address Redacted


Caitlin R Eckstein
Address Redacted


Caitlin Ramirez
Address Redacted


Caitlin Schneider
Address Redacted


Caitlin Steele
Address Redacted


Caitlin Tighe
Address Redacted


Caitriona Pollikoff
Address Redacted


Calder S Billhardt
Address Redacted


Caleb Daugherty
Address Redacted


California Dept Of Tax    Fee Admin
450 N St
Sacramento, CA 95814-4311


California Franchise Tax Board
P.O. Box 942867
Sacramento, CA 94267-0651


California Secretary Of State
1500 11th St
Sacramento, CA 95814-5701


Callah Darmali
Address Redacted


Calli Obern
Address Redacted


Calliope Maiwald
Address Redacted


Cameran Testerman
Address Redacted


Cameron Edwards
Address Redacted
Cameron Gradel
Address Redacted


Cameron J Kalajian
Address Redacted


Cameron J Martin
Address Redacted


Cameron Jones
Address Redacted


Cameron Kroberger
Address Redacted


Cameron Lawrence
Address Redacted


Camila M Ramon
Address Redacted


Camilia Razavi
Address Redacted


Candee Mcaloon
Address Redacted


Candy Morales
Address Redacted


Cap Barbell Inc
10820 Westpark Dr
Houston, TX 77042


Cara B Dudley
Address Redacted


Cara M Gonzalez
Address Redacted


Cara M Mcmorrow
113 Christopher St, Apt 2
New York, NY 10014


Cara M Mcmorrow
Address Redacted


Cara Quigley
Address Redacted


Cara R Brennan
Address Redacted


Cara Weaver
Address Redacted


Cara Wien
Address Redacted


Caralyn J Szostkiewicz
Address Redacted


Carla Sanchez-Armora
Address Redacted


Carlee K Avery
Address Redacted


Carleigh Calhoun
Address Redacted


Carlen Ro Mendez
Address Redacted


Carlos Douglas
Address Redacted
Carlos Justiniano
5093 South 1000 East
Salt Lake City, UT 84117


Carlos Justiniano
Address Redacted


Carlos Lima
Address Redacted


Carly Church
Address Redacted


Carly D Dorman
Address Redacted


Carly Danner
Address Redacted


Carly M Hebert
Address Redacted


Carmen Robertson
Address Redacted


Carney Badley Spellman, P.S.
701 5th Ave, Ste 3600
Seattle, WA 98104-7010


Carolina Gonzalez
Address Redacted


Carolina S Carucci
Address Redacted


Caroline A Lebel
Address Redacted
Caroline Cox
Address Redacted


Caroline Devereaux
Address Redacted


Caroline Hitesman
Address Redacted


Caroline Keesey
Address Redacted


Caroline Knapp
Address Redacted


Caroline Kratz
Address Redacted


Caroline Leggett
Address Redacted


Caroline Lowenberg
Address Redacted


Caroline Moulton
Address Redacted


Caroline Schule
Address Redacted


Caroline Smith
Address Redacted


Caroline T Nagle
Address Redacted
Caroline Wagner
Address Redacted


Carolyn A. Steeves
Address Redacted


Carolyn Selby
Address Redacted


Carrie A Wightman
Address Redacted


Carrie Candaffio
Address Redacted


Carrie Kaschak
10642 Ebony Tress Ln
Mint Hill, NC 28227


Carrie Kaschak
Address Redacted


Casey Brandt
Address Redacted


Casey Dresbach
Address Redacted


Casey F Crowley
Address Redacted


Casey Jordan
Address Redacted


Casey Keckley
Address Redacted


Casey Makovy
Address Redacted


Casey Quinn
Address Redacted


Casey Reid
Address Redacted


Casie Wofford
Address Redacted


Casimir Olko
Address Redacted


Cassandra Cresta
Address Redacted


Cassandra Louie
Address Redacted


Cassandra V Liveris
Address Redacted


Cassaundra Padon
Address Redacted


Cassondra N Roloff
Address Redacted


Catharine Ficarra
Address Redacted


Catherine Collins
Address Redacted


Catherine Cossavella
Address Redacted
Catherine Dankmyer
Address Redacted


Catherine Hartman
Address Redacted


Catherine M Macken
Address Redacted


Catherine Margaret Sargent
Address Redacted


Catherine Marquez
Address Redacted


Catherine P Broussard
Address Redacted


Cathleen Cushing
Address Redacted


Cathy O Meara
Address Redacted


Catie Salebra
Address Redacted


Ccdc Retail, LLC
824 9th St NW, Ste B
Washington, DC 20001


CCDC Retail, LLC
Attn Consuella Simmons Taylor
Baker Botts LP
One Shell Plaza
910 Louisiana Street
Houston, TX 77002
CCDC Retail, LLC
Attn Corporate Counsel
Hines
2800 Post Oak Blvd., Suite 5000
Houston, TX 77056


CCDC Retail, LLC
Attn Howard J. Riker
Hines
Two CityCenter
800 Tenth Street NW, Suite 600
Washington, DC 20001


CCDC Retail, LLC
Attn Stephen Petit
CityCenterDC Retail , Inc
c/o Qatari Diar
800 Tenth Street NW, Suite 320
Washington, DC 20001


CCDC Retail, LLC
Attn Tara Scanlon
Holland   Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006


Cecilia Cereijido-Bloche
Address Redacted


Cedric D Green
124 E 117th St, Apt 3K
New York, NY 10035


Cedric D Green
Address Redacted


Celeste Van Weegen
Address Redacted


Celia Haims
Address Redacted
Celia Skvaril
Address Redacted


Celine Heng
Address Redacted


Chad Broskey
Address Redacted


Chanler Haden
Address Redacted


Channel Svid
Address Redacted


Chantelle K Rateliff
Address Redacted


Charhon Callahan Robson   Garza P, LLC
3333 Lee Pkwy, Ste 460
Dallas, TX 75219


Charhon Callahan Robson   Garza, P, LLC
Attn Steven Callahan
3333 Lee Pkwy, Ste 460
Dallas, TX 75219


Charis Vaughn
Address Redacted


Charles Chittenden
Address Redacted


Charles Hogan
Address Redacted


Charles J Mantione
Address Redacted
Charles Jacobson
Address Redacted


Charles L Catt
Address Redacted


Charlotte A Barnes
Address Redacted


Charlotte Cutts
Address Redacted


Charlotte E Kimmons
Address Redacted


Chase A Willman
Address Redacted


Chase Law
Attn Joradn Utanski
700 71st St
Miami Beach, FL 33141


Chase N Todd
Address Redacted


Chase Timinsky
Address Redacted


Chelsea A Wyles
Address Redacted


Chelsea Alt
Address Redacted


Chelsea Cramer
Address Redacted
Chelsea Lombardi
Address Redacted


Chelsea R Gentry
180 Water St, Apt 2005
New York, NY 10038


Chelsea R Gentry
Address Redacted


Chelsea Spencer
Address Redacted


Chenault Vanmeter
Address Redacted


Cheri Armour Samples
Address Redacted


Cheryl A Clark
Address Redacted


Cheyanne Williams
Address Redacted


Chiedu Peter Uwandi
170 Lafayette St, Apt 1H
Jersey City, NJ 07304


Chiedu Peter Uwandi
Address Redacted


Chloe Kostman
Address Redacted


Chloe Little
Address Redacted
Chloe Manese
Address Redacted


Chloe Sturdivant
Address Redacted


Chloe Vashaw
Address Redacted


Chloe Whitney
Address Redacted


Chris Stewart
Address Redacted


Christabelle Piansay
Address Redacted


Christian Barrientos
Address Redacted


Christian Erwin
Address Redacted


Christian James Guzman
Address Redacted


Christian M. Ramirez
Address Redacted


Christian S Bautista
Address Redacted


Christie E Horan
Address Redacted
Christie Palermo
Address Redacted


Christie Stawicki
Address Redacted


Christie Tokarski
Address Redacted


Christina Beauvais
Address Redacted


Christina Henricks
Address Redacted


Christina Karpel
Address Redacted


Christina L Smith
Address Redacted


Christina L Soeder
Address Redacted


Christina M Lodde
54 E Springfield St, Apt 2
Boston, MA 02118


Christina M Lodde
Address Redacted


Christina Matheney
Address Redacted


Christina R Rowe
Address Redacted


Christine Fahey
Address Redacted


Christine M Mcdonough
Address Redacted


Christopher Duncan
Address Redacted


Christopher Infantino
Address Redacted


Christopher J Tracey
20 Island Ave, Apt 612
Miami Beach, FL 33139


Christopher J Tracey
Address Redacted


Christopher Kirkwood
Address Redacted


Christopher M Thomas
980 N Ormewood Park Dr SE
Atlanta, GA 30316


Christopher M Thomas
Address Redacted


Christopher Nichols
Address Redacted


Christopher Palmer
Address Redacted


Christopher Rosario
Address Redacted


Christopher Tucker
Address Redacted


Christopher Vanderkleed
Address Redacted


Christopher Vasami
Address Redacted


Chugach Enterprises I LLC
c/o AJ Wealth
Attn Eric Gabor
30 Broad St, Fl 29
New York, NY 10004


Cindy Flores
Address Redacted


City And County Of Denver
201 W Colfax Ave
Dept 1009
Denver, CO 80202


City Of Alphretta
2 Park Plz
Alpharetta, GA 30009


City Of Atlanta
68 Mitchell St, Ste 11100
Atlanta, GA 30303


City Of Bellevue
450 110th Ave Ne
P.O. Box 90012
Bellevue, WA 98009-9012


City of Boston
1 City Hall Sq
Window M-30
Boston, MA 02201
City of Boston
1 City Hall Sq, Ste 500
Boston, MA 02201


City Of Chicago
121 N Lasalle St
Chicago, IL 60602


City of Chicago Water
City of Chicago Utility Billing
P.O. Box 6330
Chicago, IL 60680-6330


City Of Los Angeles
P.O. Box 30716
Los Angeles, CA 90030-0716


City Of Miami
444 SW 2nd Ave, 6th Fl
Miami, FL 33130


City of Miami Beach
1700 Convention Center Dr.
Miami Beach, FL 33139


City Of Plano
1520 K Ave, Ste 370
Plano, TX 75074


City Of Raleigh
222 W Hargett St, 1st Fl
Raleigh, NC 27601


City Of Santa Monica
1685 Main St
Mail Stop 09
Santa Monica, CA 90401


City Of Scottsdale
7447 E Indian School Rd
Scottsdale, AZ 85251
City Of Scottsdale
P.O. Box 1600
Scottsdale, AZ 85252


City of Seattle
P.O. Box 34018
Seattle, WA 98124-5177


City Of Seattle
P.O. Box 34214
Seattle, WA 98124


City Of Seattle - Dept Of Transportation
P.O. Box 34996
Seattle, WA 98124-4996


City of Seattle Dept of Fin   Adm Srv
P.O. Box 94726
Seattle, WA 98124


Claire A Gerig
Address Redacted


Claire Barbrack
Address Redacted


Claire Corridon
Address Redacted


Claire Floriano
Address Redacted


Claire M Ferguson
Address Redacted


Claire Myers
Address Redacted
Claire Richardson
Address Redacted


Claire Russell
Address Redacted


Claire Schwaegler
Address Redacted


Clara Ceccanti
Address Redacted


Clare Samuelson
Address Redacted


Clarence Francois
Address Redacted


Clarence G Bell-King
Address Redacted


Clark Wilson
Address Redacted


Claudia Cavazza
Address Redacted


Claudia Cohen
Address Redacted


Claudine Bedford
Address Redacted


Clifford E Nunley
Address Redacted


Clinton E Wizelius
Address Redacted


Clinton Edward Martin
Address Redacted


Cody Pedersen
Address Redacted


Cody Thomas
Address Redacted


Cole Runyan
Address Redacted


Colee E Haisten
Address Redacted


Colin Bradley
Address Redacted


Colin T Batty
86 S St, Ste 4B
Boston, MA 02111


Colin T Batty
Address Redacted


Colleen Duncan
Address Redacted


Colleen Gomez
Address Redacted


Colleen Gunning
Address Redacted


Colleen Wright
Address Redacted
Colorado Department Of Revenue
P.O. Box 17087
Denver, CO 80217-0087


Colton Manley
Address Redacted


Columbia REIT - 245-249 W. 17th LLC
315 Park Ave S, Fl 4
New York, NY 10010


Comcast
1701 JFK Boulevard
Philadelphia, PA 19103


Comcast - Bellevue
P.O. Box 34744
Seattle, WA 98124-1744


Comcast - Gold Coast
P.O. Box 3002
Southeastern, PA 19398-3002


Comcast - Millburn
P.O. Box 1577
Newark, NJ 07101-1577


Comcast - Slu
P.O. Box 34744
Seattle, WA 98124-1744


ComEd
P.O. Box 805379
Chicago, IL 60680-5379


Comert-Morishige Esra
Address Redacted
ConEdison
Att. Law Department
4 Irving Place RM 1875
New York, NY 10003


Conedison - Scarsdale
Jaf Station
P.O. Box 1702
New York, NY 10116


Conedison - Tribeca
Jaf Station
P.O. Box 1703
New York, NY 10116


Conner Traywick
Address Redacted


Connor Esler
Address Redacted


Connor Mcmurdo
Address Redacted


Connor Supple
Address Redacted


Conor Murphy
Address Redacted


Constance M Dewberry
Address Redacted


Continental Casualty Company
c/o Open Brokerage Global Specialty Line
Attn CNA Insurance Co
125 Broad Street, 8th Fl
New York, NY 10004


Contra Costa County Tax Collector
625 Court St, Ste 100
Martinez, CA 94553


Coralie Watts
Address Redacted


Corey L Ross
Address Redacted


Corinna Alting
Address Redacted


Cortney Vaughan
Address Redacted


Cortney Wilcox
Address Redacted


Cory Jackson-Bey
Address Redacted


Corynne Wagener
Address Redacted


Cosette Lehmann
Address Redacted


Courtney Belme
Address Redacted


Courtney Corso
Address Redacted


Courtney Gregory
Address Redacted


Courtney L. Corleto
20 W 11th St
New York, NY 10011


Courtney Mayer
103 North 10th St, Apt 3E
Brooklyn, NY 11249


Courtney Mayer
Address Redacted


Courtney Patricia Lodge
Address Redacted


Craig T Trask
Address Redacted


Crecent Cameron Venture 1, LLC
402 Oberlin Rd 104
Raleigh, NC 27605


Crescent Cameron Venture 1, LLC
Attn Gallery Cameron Village Prop Mngr
c/o Crescent Resources
227 W. Trade Street, Suite 1000
Charlotte, NC 28202


Crescent Cameron Venture 1, LLC
York Properties
1901 Cameron Street
Raleigh, NC 27605


Crispus I Harrison
Address Redacted


Cristian P Chumbi
Address Redacted


Crt Acp, LLC
1180 W Peachtree St NW 106
Atlanta, GA 30309
CRT ACP, LLC
Attn Property Manager
1180 West Peachtree Street, Suite 2250
Atlanta, GA 30309


CRT ACP, LLC
Attn Todd Amara, CFO
c/o Crocker Partners
225 N.E. Mizner Blvd., Suite 200
Boca Raton, FL 33432


Crystal Carlton
Address Redacted


Crystal L Hinnant
Address Redacted


Crystal M Fraser
Address Redacted


Curran Harrison
Address Redacted


Curtis Denton
Address Redacted


Custodian Fbo David M. Seldin Ira
R/O Us Bank
1571 Oceanview Dr
Tierra Verde, FL 33715


Daley D Baldwin
Address Redacted


Dalia Barrios
Address Redacted


Dallas County Tax Office
1201 Elm St, Ste 2600
Dallas, TX 75270


Dallas W Jones
Address Redacted


Dan Hicks
Address Redacted


Dana Berkle
Address Redacted


Dana Le
Address Redacted


Dana Norris
Address Redacted


Dana Poltorak
Address Redacted


Dana Rasmussen
Address Redacted


Dana T Bisaccia
Address Redacted


Dana Zuckerman
Address Redacted


Dani Martinez
Address Redacted


Daniel B Dennison
Address Redacted


Daniel J Wilhelm
Address Redacted
Daniel Mcanally
Address Redacted


Daniel P Keon Jr
Address Redacted


Daniel Peters
Address Redacted


Daniel Racz
Address Redacted


Daniel Raymundo
Address Redacted


Daniel Sun
Address Redacted


Daniel Velasco
Address Redacted


Daniel Wiener
Address Redacted


Daniela Sabogal
Address Redacted


Daniella C Norcia
Address Redacted


Daniella Celia
Address Redacted


Daniella Paiva
Address Redacted


Danielle Cann
Address Redacted


Danielle Devine-Baum
189 Schermerhorn St, Apt Ph-B
Brooklyn, NY 11201


Danielle Devine-Baum
Address Redacted


Danielle Dipietro
Address Redacted


Danielle Fricke
Address Redacted


Danielle Labella Bennett
Address Redacted


Danielle Lilley
Address Redacted


Danielle N. Pallo
Address Redacted


Danielle P Haskins
Address Redacted


Danielle Riley
Address Redacted


Danielle Rubinich
Address Redacted


Danielle Stoller
Address Redacted


Danielle White
Address Redacted
Danny M Reyes
Address Redacted


Danny Macdonald
Address Redacted


Darby Robbins
Address Redacted


Darius Redfearn
Address Redacted


Darren J Bonilla
Address Redacted


Darrius S Chism
Address Redacted


Darya Youssefi
Address Redacted


Davanna D Law
Address Redacted


David A Luna
Address Redacted


David C Robertson
Address Redacted


David E. Simon
Address on File


David E. Simon
And Jacqueline S. Simon Charitable Trust
Address on File
David Lambert-Mcmichael
Address Redacted


David Lopez
Address Redacted


David Macdonald
Address Redacted


David Miranda
Address Redacted


David Pisanich
Address Redacted


David R Rossnagle
Address Redacted


David Seldin
1571 Oceanview Dr
Tierra Verde, FL 33715


David Seldin
Address on File


David Seldin
Address Redacted


David Troupe
Address Redacted


David V Artale
Address Redacted


Dean A. Koch
Address Redacted
Dean Marchant
Address Redacted


Deanna Cipolla
Address Redacted


Debra Heinrich
9 Train Band Rd
Bedford, NY 10506


Debra Heinrich
Address Redacted


Debrah Herman
Address on File


Debrah Herman
Address Redacted


Decoded Advanced Media LLC
40 Exchange Pl, Ste 1500
New York, NY 10005


Dedric A Scott
Address Redacted


Deianna Hamilton
Address Redacted


Delaney Dewhurst
Address Redacted


Delaney Newhart
Address Redacted


Delaware Department Of Corporations
P.O. Box 898
Dover, DE 19803
Delaware Secretary Of State
P.O. Box 898
Dover, DE 19903


Demitra A Pace
Address Redacted


Denae A Olberding
Address Redacted


Denise D. Duffy
Address Redacted


Denise M Foss
Address Redacted


Denise Sebanakitta
Address Redacted


Dennis Palacios
Address Redacted


Denver Dept Of Finance
201 W Colfax Ave
Dept 1009
Denver, CO 80202


Denver Manager Of Finance
201 W Colfax Ave
Dept 403
Denver, CO 80202-5330


Derek Yerkovich
Address Redacted


Derrek Stoltenberg
Address Redacted
Destinee E Smith
Address Redacted


Destinee Hughes
Address Redacted


Destiny O Gonzalez
Address Redacted


Deva C Samuels
Address Redacted


Devante Goolsby
Address Redacted


Devin Brevard
Address Redacted


Devin Cherry
Address Redacted


Devin Dakes
Address Redacted


Devlin Barnes
Address Redacted


Devon R Bennett
Address Redacted


Dewayne Brown
Address Redacted


Dexter Carter
Address Redacted


DGA Security Systems, Inc.
429 W 53rd St
New York, NY 10019


Diana Glass
Address Redacted


Diane Leone
Address Redacted


Diego Yanez
Address Redacted


Dionna N Thomas
Address Redacted


District Of Columbia Office Of Tax   Rev
1101 4th St, Sw, Ste 270 W
Washington, DC 20024


Dominique Saunders
Address Redacted


Donald Duck
Address Redacted


Donna Mitchell
Address Redacted


Dontazz Smith
Address Redacted


Drew D Laughlin
Address Redacted


Drew D Shelton-Stewart
Address Redacted


Drew Deal
Address Redacted
Drew S Friedman
Address Redacted


Drew Vagen
Address Redacted


Duke Energy
P.O. Box 70516
Charlotte, NC 28272-0516


Duke Energy - Charlotte
P.O. Box 70516
Charlotte, NC 28272-0516


Dustin Young
Address Redacted


Dwayne Frection
2239 NE 122nd St
North Miami, FL 33181


Dwayne Frection
Address Redacted


Dylan Griffin
Address Redacted


Dylan Minowa
Address Redacted


Dylan T Wahl
Address Redacted


Eastchester Ufsd
C/O Receiver of Taxes
40 Mill Rd
Eastchester, NY 10709
Ebony Walker
Address Redacted


Edelmiro Cavazos
Address Redacted


Edelsberg Law PA
Attn Scott Edelsberg
20900 NE 30th Ave, Ste 417
Aventura, FL 33180


Edgar A Camacho
4-D Adrian Ct
Cortlandt Manor, NY 10567


Edgar A Camacho
Address Redacted


Edirin Okoloko
Address Redacted


Edward Kinnaly
Address on File


Edward Kinnaly
Address Redacted


Edward Witcher
Address Redacted


Edwina Rosado
Address Redacted


Eileen Y Rios Ramirez
Address Redacted


Eirianne Kennelley
Address Redacted
Elady Cruz
Address Redacted


Elaica Zayas
Address Redacted


Elaine M Randant
Address Redacted


Elan Sorrell
Address Redacted


Eldred Davies
Address Redacted


Eleah Burman
Address Redacted


Eleanor A Dankmyer
Address Redacted


Eleanor Linsell
Address Redacted


Eleanor Marks
Address Redacted


Elena Flores Rector
7345 N Damen Ave, Apt 2S
Chicago, IL 60645


Elena Flores Rector
Address Redacted


Elena Sandell
Address Redacted
Elena Shieh
Address Redacted


Elia R Covino
Address Redacted


Eliana Porcelli Jorgensen
Address Redacted


Elise Renner
Address Redacted


Elise S Strader
Address Redacted


Elissa Davila-Shiau
Address Redacted


Elissa Goetschius
Address On File


Elissa Goetschius
Address Redacted


Elissa Kc Goetschius
Address Redacted


Elissa Molzahn
Address Redacted


Eliza Fitzgibbons
Address Redacted


Eliza J Sniatkowski
Address Redacted


Eliza Krakower
Address Redacted


Eliza Schlesinger
Address Redacted


Elizabeth A Mcintosh
Address Redacted


Elizabeth Allcock
Address Redacted


Elizabeth Bergdolt
Address Redacted


Elizabeth Bray
60 W 66th St, Apt 14F
New York, NY 10023


Elizabeth Bray
Address Redacted


Elizabeth Byouk
Address Redacted


Elizabeth Clarkin-Breslin
Address Redacted


Elizabeth Coda
Address Redacted


Elizabeth Crumrine
Address Redacted


Elizabeth Erb
Address Redacted


Elizabeth Fleming
Address Redacted
Elizabeth H Brandt
Address Redacted


Elizabeth Hake
Address Redacted


Elizabeth Hurley
Address Redacted


Elizabeth Johnson
Address Redacted


Elizabeth L Bustle
Address Redacted


Elizabeth Lang
Address Redacted


Elizabeth Lee Crabtree Lentz
Address Redacted


Elizabeth Lorenz
Address Redacted


Elizabeth Mesta
Address Redacted


Elizabeth Montgomery
Address Redacted


Elizabeth Munoz
Address Redacted


Elizabeth Obeidat
Address Redacted
Elizabeth Powell
Address Redacted


Elizabeth Provencher
Address Redacted


Elizabeth R Bish
Address Redacted


Elizabeth R Mulligan
49 E 86th St, Apt 6B
New York, NY 10028


Elizabeth R Mulligan
Address Redacted


Elizabeth Tommasi
Address Redacted


Elizabeth Turner
Address Redacted


Elizabeth Woolford
Address Redacted


Ella Mcmahan
Address Redacted


Ellen Kilgo
Address Redacted


Ellen Perkins
Address Redacted


Ellen Shook
Address Redacted


Ellen Somerville
Address Redacted


Ellie Yorke
Address Redacted


Ellison Eason
Address Redacted


Elmsford Elite Laundry, LLC
399A Executive Blvd
Elmsford, NY 10523


Elvin S Trejos
Address Redacted


Emeri Lewkowicz
Address Redacted


Emilee Ehret
Address Redacted


Emilee Johnsen
Address Redacted


Emilie Frede
Address Redacted


Emilie Ratajczak
Address Redacted


Emily A Burkhardt
Address Redacted


Emily A Palmquist
Address Redacted


Emily Aleinikoff
Address Redacted
Emily Bennett
Address Redacted


Emily Bringgold
Address Redacted


Emily Bushman
Address Redacted


Emily Carson
Address Redacted


Emily Cates
Address Redacted


Emily Colton
Address Redacted


Emily Crocker
Address Redacted


Emily Fosnock
Address Redacted


Emily Gigliotti
Address Redacted


Emily Guthier
Address Redacted


Emily Isley
Address Redacted


Emily Laughlin
Address Redacted
Emily Long
Address Redacted


Emily M O Connell
Address Redacted


Emily M Reese
Address Redacted


Emily Nagler
7 Vale Dr
Mountain Lakes, NJ 07046


Emily Nagler
Address Redacted


Emily Patch
Address Redacted


Emily Peters
Address Redacted


Emily R Doxtator
Address Redacted


Emily R. Sferra
3653 Florida St
San Diego, CA 92104


Emily R. Sferra
Address Redacted


Emily Recht
821 N Doan Dr
Burbank, CA 91506


Emily Recht
Address Redacted
Emily Spencer
Address Redacted


Emily Tempchin
Address Redacted


Emily Wojnar
Address Redacted


Emily Yeterian
Address Redacted


Emily Zuzelski
Address Redacted


Emma Brown
Address Redacted


Emma Burns
Address Redacted


Emma C Godfrey
Address Redacted


Emma Camp
Address Redacted


Emma G Mohamed
Address Redacted


Emma Hensley
Address Redacted


Emma L Hebert
Address Redacted


Emma P Curran
Address Redacted


Emma Raser
Address Redacted


Emma S Gaquin
Address Redacted


Emma Stegman
Address Redacted


Emma Stillman
Address Redacted


Emma Thompson
Address Redacted


Emma Vagen
Address Redacted


Emma Woessner
Address Redacted


Emmanuel Mendez
Address Redacted


Emmanuel Tineo
32-29 106th St
East Elmhurst, NY 11369


Emmanuel Tineo
Address Redacted


Emmy Giarrusso
Address Redacted


Employment Development Dept.
P.O. Box 989061
West Sacramento, CA 95798-9061


Enoch Mcdougall
Address Redacted


Enrique Rangel
Address Redacted


Eric Boneta
Address Redacted


Eric Hadley
Address on File


Eric Hadley
Address Redacted


Eric Hunter
Address Redacted


Eric M Adum
9 Janson Dr
Westport, CT 06880


Eric M Adum
Address Redacted


Eric T Sand
Address Redacted


Eric Tucker
Address Redacted


Erica B Muslin
Address Redacted


Erica Biegen
Address Redacted
Erica Friedman
Address Redacted


Erica Gindi
Address Redacted


Erica Migoya
Address Redacted


Erica Nahmad
Address Redacted


Erica Wood
Address Redacted


Erika C Carter
Address Redacted


Erika L Goldman
Address Redacted


Erika Lynn Guthier
Address Redacted


Erika Nansen
Address Redacted


Erika Pulido
Address Redacted


Erin Blasberg
Address Redacted


Erin Bonnell
Address Redacted
Erin Bostock
Address Redacted


Erin Conlin
Address Redacted


Erin E. Schirack
Address Redacted


Erin Espinosa
Address Redacted


Erin Fisher
Address Redacted


Erin Henn
Address Redacted


Erin Kobashigawa
Address Redacted


Erin N Duffy
Address Redacted


Erin N Wehrmann
Address Redacted


Erin Puskar
Address Redacted


Erin Sauerhage
Address Redacted


Erin Silberman
Address Redacted


Erin Stevens
Address Redacted
Erinn Colbert
Address Redacted


Erinn S Hopkins
Address Redacted


Erissa Steinbok
Address Redacted


Ernest D Mejia Ramirez
Address Redacted


Estes Forwarding Worldwide, LLC
P.O. Box 26206
Richmond, VA 23260


Estevan Valdes
Address Redacted


Ethan Pickett
Address Redacted


Eugene Remm
Address on File


Eugene Remm
Address Redacted


Eugene Sutton
Address Redacted


Eugenia Chalfa
Address Redacted


Eumir G Salgado
Address Redacted
Eva Meier
Address Redacted


Evan Autio
Address Redacted


Evan Brodsky
Address Redacted


Evan Kardon
Address Redacted


Evan Sherman
Address Redacted


Evelia Lafreniere
Address Redacted


Eversource
P.O. Box 56007
Boston, MA 02205-6007


Exact Meter Reading
408 E. 175th Street
Bronx, NY 10457


Exclaimer Ltd
9-11 Alexandra Rd
Farnbourough, Hants GU14 6BU
United Kingdom


Expeditors International
of Washington, Inc
150 Raritan Center Parkway
Edison, NJ 08837


Ezekiel A. Seldin
Address on File
Fabio Fernandes
Address Redacted


Family Health International
1825 Connecticut Ave NW
Washington, DC 20009-5721


Family Health International
1875 Connecticut Ave NW
Washington, DC 20009


Family Health International
Attn Christy McFall
1825 Connecticut Avenue NW
Washington, DC 20009


Family Health International
Attn Robert Mohar
FHI 360
359 Blackwell Street
Durham, NC 27701


Faran-Ebi Bonifer
Address Redacted


Fernando Felipe
Address Redacted


Fernando Villalona
Address Redacted


Flor Beckmann
Address Redacted


Florencia Olivera
Address Redacted


Florida Department Of Revenue
5050 W Tennessee St
Tallahassee, FL 32399-0120


Florida Department Of State
2415 N Monroe St, Ste 810
Tallahassee, FL 32303


Florida Power and Light
General Mail Facility
Miami, FL 33188-0001


Flywheel 415 Greenwich LLC
263 13th Avenue South Suite 340
St. Petersburg, FL 33701


Flywheel 415 Greenwich, LLC
415 Greenwich St
New York, NY 10013


Flywheel Digital LLC
1801 Porter St, Ste 300
Baltimore, MD 21230


Flywheel Partners LLC
90 Broad St, Ste 2400
New York, NY 10004


Fpl - Miami
General Mail Facility
Miami, FL 33188-0001


Frances Dovell
Address Redacted


Francesca N Brucato
38 Monroe St, Apt H12
New York, NY 10002


Francesca N Brucato
Address Redacted
Franchon Warmack
Address Redacted


Francis A Martinez
Address Redacted


Frank P Mita
Address Redacted


Fred Smith
Address Redacted


Fried Frank Harris Shriver, Jacobson LLP
Attn Gary L. Kaplan, Esq
1 New York Plaza
New York, NY 10004


Friends Of Facing History School
1838 Mohegan Ave
Bronx, NY 10460


Frontier Communications
PO Box 740407
Cincinnati, OH 45274-0407


Fulton County Tax Commissioner
141 Pryor St SW 1085
Atlanta, GA 30303


Fulton County Tax Commissioner
235 Peachtree St, Ste 1400
Atlanta, GA 30303


Fusion
420 Lexington Ave
New York, NY 10170


Fw Aiv, LLC
c/o Cogency Global Inc
850 New Burton Rd, Ste 20
Dover, DE 19904


Fw Investment Partners, LLC
515 Madison Ave, Fl 13
New York, NY 10022


Fw Sports Investments Llc
Attn Matthew Sperry
C/O Mcdermott Will   Emery Llp
227 W Monroe St
Chicago, IL 60606-5096


Fw Sports Investments LLC
c/o McDermott Will   Emery LLP
Attn Matthew Sperry
227 W Monroe St
Chicago, IL 60606-5096


Gabriel Alcantara
Address Redacted


Gabriela Ayala
Address Redacted


Gabriela Munoz
Address Redacted


Gabriela Selino
Address Redacted


Gabriele Bertaccini
Address Redacted


Gabrielle Glasgow
Address Redacted


Gabrielle N Alvarez
Address Redacted
Gabrielle Pollock
Address Redacted


Gabrielle Silberman
Address Redacted


Gabrielle Viscomi
Address Redacted


Gaelyn R Gingery
Address Redacted


Garianna Geiselman
Address Redacted


Garret Caillouet
Address Redacted


Garrett Blackmar-White
Address Redacted


Garrett Quinn
Address Redacted


Gary Collins
Address Redacted


Gary Custis
Address Redacted


Gavin Blair
Address Redacted


Gavin Fisher
Address Redacted


Gavin Galluzzo Trust
Address on File


Gavin Galluzzo Trust
Address Redacted


Gaye Lynn Yohana Howard
Address Redacted


Gbt Us LLC
Attn Travel A/R
14635 N Kierland Blvd
Phoenix, AZ 85254


Geena A Quintos
Address Redacted


Gef-Pnoue, Lp
550 N Tryon St, Ste 3500
Charlotte, NC 28202


Gennawae Trust
Address Redacted


George H Cown
Address Redacted


George Massood
Address Redacted


Georgia Power
96 Annex
Atlanta, GA 30396


Georgiana Volturo
Address Redacted


Georgii Pronin
Address Redacted
Georgina Stanley
Address Redacted


Gerald M Dalmasi
Address Redacted


Gerald N Munson
Address Redacted


Geralyn B Coopersmith
Address Redacted


Germain Suiza
Address Redacted


Gfl Environmental
3301 Benson Dr, Ste 601
Raleigh, NC 27609


Gft   Investments, Llc
c/o   Shearman   Sterling LLP
599   Lexington Ave, Ste 1316
New   York, NY 10022


Giancarlo Fiorarancio
Address Redacted


Gianna M Guenther
Address Redacted


Gillam   Smith , LLP
Attn Melissa Smith, Andrew Gorham
and Bobby Lman
303 S Washington Ave
Marshall, TX 75670


Gillian Bozajian
Address Redacted
Gillian Carney
Address Redacted


Gina Chapman
Address Redacted


Gina M. Racz
43 Perry St
Whippany, NJ 07981


Gina M. Racz
Address Redacted


Giomani Davis
Address Redacted


Gitanjali Daryani
Address Redacted


Giuliana Tafuro
Address Redacted


Glen C Rummel Ii
Address Redacted


Glenn M Snellgrose
Address Redacted


Gloria M Figueroa
Address Redacted


Gloria Newman
Address Redacted


Gloria Rivera
Address Redacted
Goat Holdings, LLC
Dba Motosport.Com, Llc
Park City, UT 84098


Grace Brock
Address Redacted


Grace E Anderson
Address Redacted


Grace Franquez
Address Redacted


Grace Gosnear
Address Redacted


Grace Leonard
Address Redacted


Grace Lunden
Address Redacted


Grace Sutherland
Address Redacted


Grace Thompson
Address Redacted


Grace Van Houten
Address Redacted


Gracie A Gasca
Address Redacted


Graham Labass
999 N Doheny Dr
West Hollywood, CA 90069
Graham Labass
Address Redacted


Gramme Sowell
Address Redacted


Granite Telecommunications
100 Newport Avenue Extension
Quincy, MA 02171


Granite Telecommunications - 03400847
100 Newport Ave Ext
Quincy, MA 02171


Grant Belton
Address Redacted


Greg Veron
Address Redacted


Gregory Barnett
Address Redacted


Gregory Kamp
Address Redacted


Gregory Powell
Address Redacted


Greta P Bradbury
Address Redacted


Gretchen Dittmaier
Address Redacted


Gretchen Kaiser
Address Redacted
Griffin Ballard
Address Redacted


Grzegorz J Solak
15 Normandy Dr
West Windsor, NJ 08550


Grzegorz J Solak
Address Redacted


GTT Communications
One Penn Plaza, Suite 1005
New York, NY 10119


Guadalupe De Maeyer
Address Redacted


Gwenyth Kelley
Address Redacted


Haiau K Duong
Address Redacted


Hailey A Paulson
Address Redacted


Hailey Garma
Address Redacted


Hailey M Albright
Address Redacted


Hailey Robledo
Address Redacted


Haley A Helvey
Address Redacted
Halle S O Conor
Address Redacted


Hana Carey
Address Redacted


Hanna Durocher
Address Redacted


Hanna Lee
Address Redacted


Hanna Nekoranec
Address Redacted


Hannah Alfieri
Address Redacted


Hannah B Caplan
Address Redacted


Hannah B Kerne
Address Redacted


Hannah Bloom
Address Redacted


Hannah Bornstein
2701 Calvert St Northwest, Apt 915
Washington, DC 20008


Hannah Bornstein
Address Redacted


Hannah Carmody
Address Redacted


Hannah Chapoy
Address Redacted


Hannah Crawford
Address Redacted


Hannah Day
Address Redacted


Hannah De Groot
Address Redacted


Hannah E Dillon
Address Redacted


Hannah Elliott
Address Redacted


Hannah G Hustad
Address Redacted


Hannah Hickey
Address Redacted


Hannah Hole
Address Redacted


Hannah M O Neill Ward
Address Redacted


Hannah Martinez
Address Redacted


Hannah Moreau
Address Redacted


Hannah Park
Address Redacted
Hannah R Robinson
Address Redacted


Hannah S Snoeberger
Address Redacted


Hannah Shaffer
Address Redacted


Hannah Stroot
Address Redacted


Hannah Thompson
Address Redacted


Hannah Valles
Address Redacted


Hannah Wyman
Address Redacted


Hardscrabble Commons LLC
65 Montauk Hwy, Ste A
East Hampton, NY 11937


Hardscrabble Commons, LLC
65 Montauk Hwy, Ste C
East Hampton, NY 11937


Harlan Waksal
Address on File


Harlan Waksal
Address Redacted


Harper S. Seldin
Address on File
Harron Atkins
Address Redacted


Harry Chandler
Address Redacted


Harry Samuels
Address Redacted


Hartford Underwriters Insurance Company
c/o The Hartford Business Service Ctr
3600 Wiseman Blvd
San Antonio, TX 78251


Hayden C Bernard
Address Redacted


Hayden Sloan
Address Redacted


Haylee Pentek
Address Redacted


Hayley Cohen
Address Redacted


Hayley Jacobs
Address Redacted


Hayley Linares
Address Redacted


Hayley M Chitty
Address Redacted


Hayley Meisel
Address Redacted
Hayley Shevlyagin
Address Redacted


Heather Bildman
Address Redacted


Heather C Shea
Address Redacted


Heather Delzio
Address Redacted


Heather J Toda
Address Redacted


Heather May
Address Redacted


Heather Myers
Address Redacted


Heather R Kennedy
Address Redacted


Hekmat Law Group
Attn Joseph Hekmnat
11111 Santa Monica Blvd, Ste 1700
Los Angeles, CA 90025


Helen Fox
Address Redacted


Helena Rosen
Address Redacted


Henry Chakardijian
Address on File
Henry Chakardijian
Address Redacted


Henry G Guzman
Address Redacted


Hilco Real Estate, LLC
5 Revere Dr, Ste 320
Northbrook, IL 60062


Hilco Real Estate, LLC
Attn Adam Humerick
Northbrook, IL 60062


Hillary Sherpa
Address Redacted


Hines
825 10th St, NW Concourse Level
Washington, DC 20001


Hoffmann Marshall Strong LLP
116 W 23rd St, Ste 500
New York, NY 10011


Holland   Knight LLP
Attn Joshua M. Spender, Esq
Anthony J Amorini, Esq
31 W 52nd St, 12th Fl
New York, NY 10019


Holly J Rilinger
Address Redacted


Holly Management Corp.
12 Frontage Street
Elmsford, NY 10523


Holly Management, Corp
826 Scarsdale Ave
Scarsdale, NY 10583


Holly Reimer
Address Redacted


Holly Rilinger
Address on File


Holly Snoeberger
Address Redacted


Honore Olson
Address Redacted


Hooper Hathaway P.C.
Attn Adam Linker and Angela Jackson
126 S Main St
Ann Arbor, MI 48104


Hope Guzzo
Address Redacted


Hotwire Business Solutions
2100 West Cypress Creek Road
Fort Lauderdale, FL 33309


Howard 2006 Gift Trust
FBO Eliza S Howard
Address Redacted


Howard 2006 Gift Trust
Fbo Eliza S Howard
Attn Safeena Ishmael
Address Redacted


Howard 2006 Gift Trust
Fbo Molly I Howard
Attn Safeena Ishmael
Address Redacted
Howard 2006 Gift Trust
FBO Molly I Howard
Address Redacted


Hueston Hennigan, LLP
Attn Alexander Giza, Karen Younkins
Attn Marshall Camp, Steven Feldman
523 W 6th St, Ste 400
Los Angeles, CA 90014


Hueston Hennigan, LLP
Attn Neil Anderson, Douglas Dixon
Attn Christina Von De Ahe
620 Newport Center Dr, Ste 1300
Newport Beach, CA 92660


Humberto Esparza
Address Redacted


Huntington Bay Realty LLC
920 Broadway
New York, NY 10010


Huntington Bay Reatly LLC
920 Broadway
New York, NY 10010


Ian Bickley
Address on File


Ian Bickley
Address Redacted


Ian Edwards
Address Redacted


Ian G Hill
Address Redacted
Ian Marion
Address Redacted


Icon Health   Fitness, Inc
1500 S 1000 W
Logan, UT 84321


Icon Interactive
220 Felch St
Ann Arbor, MI 48103


Icon Interactive
Attn Gregory Brown
Ann Arbor, MI 48103


Ida Badri
Address Redacted


Ifrat Syeda
Address Redacted


Ijeoma Iheoma
Address Redacted


Illinois Department Of Revenue
P.O. Box 19053
Springfield, IL 62794-9053


Ilya Kundin
Address Redacted


Ina Charles
Address Redacted


Incorporated Village Of East Hampton
86 Main St
East Hampton, NY 11937
Ingrid Diclemente
Address Redacted


Internal Revenue Service
Attn Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346


Internal Revenue Service
Attn Centralized Insolvency Operation
2970 Market St
Mail Stop 5-Q30.133
Philadelphia, PA 19104-5016


IPFS of New York, LLC
P.O. Box 412086
Kansas City, MO 64141-2066


Irell   Manella , LLP
Attn Steven Feldman
1800 Ave of the Stars, Ste 900
Los Angeles, CA 90067


Irwin Lieber
Address on File


Irwin Lieber
Address Redacted


Isabel Arciniegas
Address Redacted


Isabel Cruz-Bai
Address Redacted


Isabel Lynn
Address Redacted


Isabel Meskers
Address Redacted
Isabela A Dobbs
Address Redacted


Isabela Sbarra
Address Redacted


Isabella Cresci
Address Redacted


Isabella Magnoli
Address Redacted


Isabella Moore
Address Redacted


Isabella Moreno
Address Redacted


Isabella Sardegna
Address Redacted


Isabelle Atkinson
Address Redacted


Isabelle Bromberg
Address Redacted


Isabelle Eisenberg
Address Redacted


Isabelle Ruddy
Address Redacted


Isaiah Reynolds
Address Redacted
Isak Spanjol
Address Redacted


Ivette Pineda
Address Redacted


Ja Corey Jones
Address Redacted


Jacinta James
Address Redacted


Jack Laurence
Address Redacted


Jacki E Rodriguez
Address Redacted


Jackie Kraft
Address Redacted


Jackson K Pierce
Address Redacted


Jackson Walker LLP
2323 Ross Ave, Ste 600
Dallas, TX 75201


Jacob A Spitz
Address Redacted


Jacob Bakalekos
Address Redacted


Jacob Camp
Address Redacted


Jacob Damon
Address Redacted


Jacob Ferree
Address Redacted


Jacob Hidalgo
Address Redacted


Jacob James
Address Redacted


Jacob Rechel
Address Redacted


Jacqueline Close
Address Redacted


Jacqueline Dragone
Address Redacted


Jacqueline E Lough
Address Redacted


Jacqueline E Showalter
Address Redacted


Jacqueline Espinoza Perez
Address Redacted


Jacqueline Froccaro
Address Redacted


Jacqueline Harrell
Address Redacted


Jacqueline K Schoninger
Address Redacted
Jacqueline Morden
Address Redacted


Jacqueline Schiller
Address Redacted


Jacquelle Blythe
Address Redacted


Jada Cunningham
Address Redacted


Jada Rosas
Address Redacted


Jade Gutzler
Address Redacted


Jade Lee
Address Redacted


Jah Shams Abdul-Mumin
Address Redacted


Jaime H Resnick
Address Redacted


Jaime Zaccaria
Address Redacted


Jaimee Schick
Address Redacted


Jaimi Welch
Address Redacted


Jaimie Bailey
125 N 10th St, Ste S3C
Brooklyn, NY 11249


Jaimie Bailey
Address Redacted


Jaimie Pritchard
26 West Str, Apt 2E
Brooklyn, NY 11222


Jaimie Pritchard
Address Redacted


Jaison A Binns
Address Redacted


Jake Aboyoun
Address Redacted


Jake P Mirto
Address Redacted


Jake Reeves
Address Redacted


Jake Sochaski
Address Redacted


Jake Tingle
Address Redacted


Jamaal Beazer
Address Redacted


Jamal C Douglas
Address Redacted


Jamal Stitt
Address Redacted


Jamaul Melville
Address Redacted


James Addaman
Address Redacted


James Berry
Address Redacted


James Capen
Address Redacted


James Gulley
Address Redacted


James V Shanley
Address Redacted


Jameson Connors
Address Redacted


Jamie B Golden
Address Redacted


Jamie L Kroll
Address Redacted


Jamie L Penn
Address Redacted


Jamie N Ferraro
Address Redacted


Jamie Nudell
Address Redacted
Jamie S Loredo
Address Redacted


Jana Krumholtz
Address Redacted


Jane Choi
Address Redacted


Jane Cracovaner
Address Redacted


Janeen M Defina
Address Redacted


Janelle Tibayan
Address Redacted


Janet Krupin
Address Redacted


Janina Farlinger
Address Redacted


Janine Albanese
Address Redacted


Janine M Barao
Address Redacted


Jannyka Jackson
Address Redacted


Jaquan Laysears-Stuckey
Address Redacted


Jared D Grunes
Address Redacted


Jared Poulin
Address Redacted


Jared Roberts
Address Redacted


Jargalan Baasandorj
Address Redacted


Jarrieth S Patterson
Address Redacted


Jasmine Paylor
Address Redacted


Jason Flyte
Address Redacted


Jason Kingsley
Address Redacted


Jason Lee
Address Redacted


Jason M Greenwald
Address Redacted


Jason Morss
Address Redacted


Jason Ostrander
Address Redacted


Jason Smith
Address Redacted
Jason Soto
Address Redacted


Javontre Booker
Address Redacted


Jay Galluzzo
Address on File


Jay Galluzzo
Address Redacted


Jazon P Escultura
Address Redacted


Jeanju Sung
Address Redacted


Jeff Goldstein
Address Redacted


Jeff Rudes
Address Redacted


Jeffery Steele
Address Redacted


Jeffrey A Polikoff
Address Redacted


Jeffrey Giordano
Address Redacted


Jeffrey Hathcoat
Address Redacted


Jeffrey Klein
Address Redacted


Jeffrey Sattler
Address Redacted


Jelani K Spencer-Joe
Address Redacted


Jena Gagliano
Address Redacted


Jena Karp
Address Redacted


Jenifer Mathews
Address Redacted


Jenna Abele
Address Redacted


Jenna Arndt
Address Redacted


Jenna Ashley
Address Redacted


Jenna Colkitt
Address Redacted


Jenna G Perlman
Address Redacted


Jenna Glickman
Address Redacted


Jenna Krichevsky
Address Redacted
Jenna Leon
Address Redacted


Jenna Melgar
Address Redacted


Jenna Nygaard
Address Redacted


Jenna Schebor
Address Redacted


Jennie Bender
Address Redacted


Jennie Chapman
Address Redacted


Jennifer Barger
Address Redacted


Jennifer Bullock
Address Redacted


Jennifer De La Rosa
Address Redacted


Jennifer Eberly Diaz
Address Redacted


Jennifer Ham
Address Redacted


Jennifer Horton
Address Redacted


Jennifer Ives
Address Redacted


Jennifer Jones
Address Redacted


Jennifer Kalar
Address Redacted


Jennifer L Kiernan
Address Redacted


Jennifer L Porter
Address Redacted


Jennifer L Thomas
Address Redacted


Jennifer Lurie
Address Redacted


Jennifer M Lugo
Address Redacted


Jennifer Marie Cilenti
560 White Ridge Trace
Lawrenceville, GA 30043


Jennifer Marie Cilenti
Address Redacted


Jennifer Paige Castor
Address Redacted


Jennifer R Lacy
Address Redacted


Jennifer R Percival
Address Redacted
Jennifer R Ratan
Address Redacted


Jennifer S Tiedemann
Address Redacted


Jennifer W Dufresne
Address Redacted


Jennifer Walrod
Address Redacted


Jennifer Werth
Address Redacted


Jennifer Zemel
Address Redacted


Jenny Holahan
Address Redacted


Jenny Roberts
Address Redacted


Jeremy J Ferrand
Address Redacted


Jeremy J Siefken
Address Redacted


Jernard Pinckney
Address Redacted


Jerri Miller
Address Redacted
Jersey Central
300 Madison Ave
Morristown, NJ 07960


Jersey Central P L - First Energy
P.O. Box 3687
Akron, OH 44309-3687


Jess Farrell
Address Redacted


Jesse B Rauch
Address Redacted


Jesse Guyer
Address Redacted


Jesse Ledin
Address Redacted


Jesse S Alexander
401 E 81st Apt 3L
New York, NY 10028


Jesse S Alexander
Address Redacted


Jesse S Deyoung
Address Redacted


Jessica A Monnerat
Address Redacted


Jessica A Profeta
Address Redacted


Jessica Allen
Address Redacted
Jessica Amaris
Address Redacted


Jessica Brock
Address Redacted


Jessica C Lee-Haisley
900 S Clark St, Apt 1720
Chicago, IL 60605


Jessica C Lee-Haisley
Address Redacted


Jessica C Wenger
10 Stevens Pl
Chester, NY 10918


Jessica C Wenger
Address Redacted


Jessica Colburn
Address Redacted


Jessica Conners
Address Redacted


Jessica D Andrea
Address Redacted


Jessica D Nelson
29 Monahan Ave, Side
Staten Island, NY 10314


Jessica D Nelson
Address Redacted


Jessica E Bielski
Address Redacted
Jessica Fass
Address Redacted


Jessica Gonzalez
Address Redacted


Jessica Hecker
Address Redacted


Jessica Herman
Address Redacted


Jessica Hurwitz
Address Redacted


Jessica Jacobson
Address Redacted


Jessica L Davis
Address Redacted


Jessica L Forseth
1250 Walker Ave, Ste 10
Walnut Creek, CA 94596


Jessica L Forseth
Address Redacted


Jessica L Greene
Address Redacted


Jessica L Woods
Address Redacted


Jessica Levitt
Address Redacted
Jessica M Chen
Address Redacted


Jessica Mcpherson
Address Redacted


Jessica Mikel-Bertolini
Address Redacted


Jessica Murphy
Address Redacted


Jessica Reed
Address Redacted


Jessica Riccobono
Address Redacted


Jessica Ruhlin
Address Redacted


Jessica Santiago
Address Redacted


Jessica Schroer
Address Redacted


Jessica Sharpe
Address Redacted


Jessica Smith
Address Redacted


Jessica Spatz
Address Redacted


Jessica Stenberg
Address Redacted


Jessica Sullivan
Address Redacted


Jessica Toplak
Address Redacted


Jessica Troiano
Address Redacted


Jessica Wolvington
Address Redacted


Jessica Zogg
Address Redacted


Jessie B Klueter
Address Redacted


Jessy Marquez
Address Redacted


Jhovanny Cruz
Address Redacted


Jill F Percia
Address Redacted


Jill Krikorian
Address Redacted


Jill M Lawrence
Address Redacted


Jill Perlmutter
22 Stafford Rd
Chatham, NJ 07928
Jill Perlmutter
Address Redacted


Jillian Goodtree
Address Redacted


Jillian Gould
Address Redacted


Jillian Jameson
Address Redacted


Jillian Thero
Address Redacted


Joan E Hill
Address Redacted


Joanna Sienkiewicz
Address Redacted


Jobeth Penalba
Address Redacted


Jocelin Pinto
Address Redacted


Jocelyn Bold
Address Redacted


Jocelyn Y Kolkin
Address Redacted


Joel Fernandez
Address Redacted
John Golson
Address Redacted


John Huffsmith
Address on File


John Huffsmith
Address Redacted


John Newcomb
Address Redacted


John T Leopard
Address Redacted


John Victor Self
Address Redacted


John W Byers
Address Redacted


John Wellmann
202 W 81st St, Apt 2C
New York, NY 10024


John Wellmann
Address Redacted


Jon Hand
Address Redacted


Jonae Mcallister
Address Redacted


Jonathan Canarick
Address on File


Jonathan Canarick
Address Redacted


Jonathan Chang
Address Redacted


Jonathan H Williams
232 E 26th St, Apt 22
New York, NY 10010


Jonathan H Williams
Address Redacted


Jonathan Holmes
Address Redacted


Jonathan R Rosas
Address Redacted


Jonathan Smith
Address Redacted


Jordan Block
Address Redacted


Jordan Ciminelli
Address Redacted


Jordan Koch
Address Redacted


Jordan L Fahle
Address Redacted


Jordan Larsen
Address Redacted


Jordan M Orlando
Address Redacted
Jordan Muzzy
Address Redacted


Jordan Parry
Address Redacted


Jordan T Barrow
Address Redacted


Jordana L Frankel
Address Redacted


Jordyn A Weisberg
Address Redacted


Jordyn Matthews
Address Redacted


Jorge Cardozo
Address Redacted


Jorge Estevez
Address Redacted


Jose A Lopez
Address Redacted


Jose Eric Bedregal
Address Redacted


Joseph Alexandre
Address Redacted


Joseph Braswell
Address Redacted
Joseph Cohen
Address Redacted


Joseph Flannery
Address Redacted


Joseph Giorgi
Address Redacted


Joseph Kennedy
Address Redacted


Joseph Lyons
Address Redacted


Joseph Maenza
Address Redacted


Joseph Mastraccio
Address Redacted


Joseph Mesquita
Address Redacted


Joseph Ryan Mulvey
Address Redacted


Joseph Teegardin
Address Redacted


Joseph Vanderberg
Address Redacted


Joshua Alexander
Address Redacted


Joshua Buscher
Address Redacted
Joshua Caraballo
Address Redacted


Joshua Grider
Address Redacted


Joshua Mclemore
Address Redacted


Joshua Robinson
Address Redacted


Joshua Vaughn
Address Redacted


Joshua W Arden
550 W 54th St, Apt 2122
New York, NY 10019


Joshua W Arden
Address Redacted


Josiah Martin
Address Redacted


Jostyn Kohner
Address Redacted


Josue Galvez
Address Redacted


Josue Griffin
Address Redacted


Joy Amusat
Address Redacted
Joya Hall- Sullivan
Address Redacted


Joyce E Mcnally
819 Waterford Pl NE
Atlanta, GA 30342


Joyce E Mcnally
Address Redacted


JPPF Buckhead Village
Ponce City Market
675 Ponce de Leon Ave NE 7th Fl
Atlanta, GA 30308


JSM Associates 1 LLC
1325 Ave of the Americas, Fl 23
New York, NY 10019


JSM Associates I LLC
Attn CFO
c/o Edward J. Minskoff Equities, Inc.
1325 Avenue of hte Americas
New York, NY 10019


JSM Associates I LLC
Attn Jacob Bart, Esq.
Stroock   Stroock    Lavan LLP
180 MaidenLane
New York, NY 10038


Jsm Associates I, LLC
51 Astor Pl
New York, NY 10003


Juan A Zavala
Address Redacted


Juan Bueno
Address Redacted
Julia A Jurgovan
Address Redacted


Julia Allsbrook
Address Redacted


Julia Feeley
Address Redacted


Julia Jameson
Address Redacted


Julia K Gytri
Address Redacted


Julia Marcus
Address Redacted


Julia Micciantuono
Address Redacted


Julia Miller
Address Redacted


Julia Moon
Address Redacted


Julia Morales
Address Redacted


Julia Muro
Address Redacted


Julia R Rosen
Address Redacted
Julia Schumacher
Address Redacted


Julia Sitch
Address Redacted


Julia Smith
Address Redacted


Julia Tinkey
Address Redacted


Juliana Barounis
Address Redacted


Juliana Marin
Address Redacted


Julianna Rubino
Address Redacted


Julianne Dupont
Address Redacted


Julie Albanese
Address Redacted


Julie Bezerra
Address Redacted


Julie Dichtenberg
Address Redacted


Julie Diep
Address Redacted


Julie Flores
Address Redacted
Julie Lynn Pagliaro
Address Redacted


Julie Wauters
Address Redacted


Juliet Burgh
Address Redacted


Juliet Regan
Address Redacted


Julio Garcia
Address Redacted


July Choi
Address Redacted


Justin Bogorad
Address Redacted


Justin Dunbar-Stevens
Address Redacted


Justin Flexen
Address Redacted


Justin Quinn
Address Redacted


Justin Racette
Address Redacted


Justin Smith
Address Redacted
Justina Aveyard
Address Redacted


Justine Schoenbart
Address Redacted


Justine W Long
Address Redacted


Kacey M Mccormack
Address Redacted


Kacie Aaron
Address Redacted


Kaela D Flanagan
Address Redacted


Kaelie Ukrop
Address Redacted


Kahlil Reyes
4-74 48th Ave, Apt 19K
Long Island City, NY 11109


Kahlil Reyes
Address Redacted


Kaila Perez
Address Redacted


Kailee Davis
Address Redacted


Kailee Smith
Address Redacted


Kaileigh Eaton
Address Redacted


Kailyn Nowak
Address Redacted


Kaitlin Coble
Address Redacted


Kaitlin Morgan
Address Redacted


Kaitlin N Redford
Address Redacted


Kaitlin Nelson
Address Redacted


Kaitlyn Eason
Address Redacted


Kaitlyn Justiniano
Address Redacted


Kaitlyn Oberg
Address Redacted


Kaitlyn Sawyer
Address Redacted


Kaitlyn Swift
Address Redacted


Kaitlyn Vadenais
Address Redacted


Kallyne S Bottini
Address Redacted
Kara Holinski
Address Redacted


Kara Konomos
Address Redacted


Kara L Liotta
157 N 3rd St, Apt 505
Brooklyn, NY 11249


Kara L Liotta
Address Redacted


Kara Moyer
Address Redacted


Kara N Bocchi
350 W 50th St, Ste 29H
New York, NY 10019


Kara N Bocchi
Address Redacted


Kara R Varilone
1047 12th St, Apt 4
Santa Monica, CA 90403


Kara R Varilone
Address Redacted


Kareena Scott
Address Redacted


Karen Addaman
Address Redacted


Karen Schmidt
Address Redacted
Kari Washington
Address on File


Kari Washington
Address Redacted


Karimah Hicks
Address Redacted


Karlin Smith
Address Redacted


Karlyle A Alvino
Address Redacted


Kasey Lacore
Address Redacted


Kassidi A Wynter
Address Redacted


Kassondra Marshall
Address Redacted


Kat Sims
Address Redacted


Katarina Hong
Address Redacted


Kate Poloskey
Address Redacted


Kate Zulauf
Address Redacted
Katelyn Biolo
Address Redacted


Katelyn Carr
Address Redacted


Katelyn Hendrix
Address Redacted


Katelynn Shennett
Address Redacted


Katelynne Salzillo
Address Redacted


Katerina Johantgen
Address Redacted


Katerina Lewis
Address Redacted


Katharine Carroll
Address Redacted


Katharine Kennedy
Address Redacted


Katherine A Getty
Address Redacted


Katherine B Kellner
16300 Ventura Blvd, Ste 207
Los Angeles, CA 91436


Katherine B Kellner
Address Redacted


Katherine Brigman
Address Redacted


Katherine Cardner
Address Redacted


Katherine D Hickl
157 N 3rd St, Brooklyn
Brooklyn, NY 11249


Katherine D Hickl
Address Redacted


Katherine Dill
Address Redacted


Katherine E Stine
Address Redacted


Katherine Garcia
Address Redacted


Katherine Horne
Address Redacted


Katherine Houze
Address Redacted


Katherine Johnson
Address Redacted


Katherine Kinneary
Address Redacted


Katherine L Allen
2500 Bennett Ave, Apt 1426
Dallas, TX 75206


Katherine L Allen
Address Redacted


Katherine Maultsby
Address Redacted


Katherine Mckeon
Address Redacted


Katherine Nicklebur
Address Redacted


Katherine Ross
Address Redacted


Katherine S Hopp
Address Redacted


Katherine Schlesinger
Address Redacted


Katherine Schmidt
Address Redacted


Katherine Schwoerer
Address Redacted


Katherine Sherrill
Address Redacted


Katherine Skinner
Address Redacted


Katherine Toll
Address Redacted


Katherine Wallace
Address Redacted
Kathleen Barrows
Address Redacted


Kathleen Killeen
Address Redacted


Kathleen Mccoy
Address Redacted


Kathleen Perry
Address Redacted


Kathleen S Brunson
Address Redacted


Kathleen Spain
Address Redacted


Kathryn Addison
Address Redacted


Kathryn Caissy
Address Redacted


Kathryn Della Fera
Address Redacted


Kathryn E Kaminski
Address Redacted


Kathryn Harris
Address Redacted


Kathryn Yan
Address Redacted


Katie A Gottfried
Address Redacted


Katie E Degennaro
Address Redacted


Katie J Terpstra
Address Redacted


Katie Kaminsky
Address Redacted


Katie Leinenkugel
Address Redacted


Katie Mollison
Address Redacted


Katrina Beek
Address Redacted


Kay Vargas
Address Redacted


Kayla Asuoty
Address Redacted


Kayla Carpio
Address Redacted


Kayla Coleman
Address Redacted


Kayla Kummerl
Address Redacted


Kayla Marcus
Address Redacted
Kayla Reid Sibley
Address Redacted


Kayla Somoano
Address Redacted


Kaylee H Sorel
Address Redacted


Kaylee Otterbacher
Address Redacted


Kayley A Watson
Address Redacted


Kayley Toefield
Address Redacted


Kaylin Zimmerman
Address Redacted


Keaton Whittaker
Address Redacted


Keelin S Woodell
Address Redacted


Kellen Lewis
Address Redacted


Kelley G Thompson
Address Redacted


Kelli Braquet
Address Redacted


Kelly Amshoff
Address Redacted


Kelly C Johnson
Address Redacted


Kelly Chase
Address Redacted


Kelly December
Address Redacted


Kelly Klein
Address Redacted


Kelly Letourneau
Address Redacted


Kelly M Thompson
Address Redacted


Kelly N Henderson
Address Redacted


Kelly R Hershman
Address Redacted


Kelly Rodenas
Address Redacted


Kelsey A Pfeffer
Address Redacted


Kelsey Allen
Address Redacted


Kelsey Ann O Neill
Address Redacted
Kelsey Brandt
Address Redacted


Kelsey Grady
Address Redacted


Kelsey Suggs
Address Redacted


Kelsey Sutika
Address Redacted


Kelsey Tarantino
Address Redacted


Kelvin J Paulino
Address Redacted


Kendalin J Walker
Address Redacted


Kendall Cafaro
Address Redacted


Kendra Haven
Address Redacted


Kendra Mccabe
Address Redacted


Kennedy Wilmer
Address Redacted


Kenneth Lautz
Address Redacted


Kenneth M Gunter
Address Redacted


Kenneth T Zablotsky
646 Amsterdam Ave, Apt 5B
New York, NY 10025


Kenneth T Zablotsky
Address Redacted


Kerri Peterson
Address Redacted


Kerry A Flores
Address Redacted


Kerry L Mclaughlin
Address Redacted


Kevin Belardo
Address Redacted


Kevin Bianchi
Address Redacted


Kevin Custer
Address Redacted


Kevin Daniels
Address Redacted


Kevin Espinal
Address Redacted


Kevin Legare
Address Redacted


Kevin Miller
Address Redacted
Kevin Nguyen
Address Redacted


Kevin O Neil
Address Redacted


Khalil Hudson
Address Redacted


Khetanya J Henderson
Address Redacted


Khiry Gordon
Address Redacted


Kiersten M Overdahl
Address Redacted


Kiley C Barrett
Address Redacted


Kiley Pawlak
Address Redacted


Kimberly A Di Nino
Address Redacted


Kimberly Banks
Address Redacted


Kimberly L Kirt
Address Redacted


Kimberly Rogers
Address Redacted
King County Treasury
500 4th Ave 600
Seattle, WA 98104


King County Treasury
500 4th Ave, Ste 600
Seattle, WA 98104


King County Treasury
King County Courthouse
516 3rd Ave
Seattle, WA 98104


Kira Porter
Address Redacted


Kirsten E Lloyd
Address Redacted


Kirsten Haglund
Address Redacted


Kirsten Nottingham
Address Redacted


Kirstin N Hall
Address Redacted


Kirstyn Nyswonger
Address Redacted


Kiya Galloway
Address Redacted


Korie R Mcknee
Address Redacted


Kravis Investment Partners Llc
9 W 57th St, Unit 4200
New York, NY 10019


Krista L Durbin
Address Redacted


Kristen Eichamer
Address Redacted


Kristen Heron
Address Redacted


Kristen Mosley
Address Redacted


Kristen Perry
Address Redacted


Kristen Pierce
Address Redacted


Kristen Tornga
Address Redacted


Kristin Bengtson
Address Redacted


Kristin Collura
Address Redacted


Kristin M Mcinerney
Address Redacted


Kristin N Kenney
Address Redacted


Kristina Girod
850 N Criss St
Chandler, AZ 85226
Kristina Girod
Address Redacted


Kristine Wewerka
Address Redacted


Kristofer Hill
Address Redacted


Kristy Sampson
Address Redacted


Krystal L Camosse-Dwyer
Address Redacted


Krystle Hapner
Address Redacted


Kurt Kemper
Address Redacted


Kurt L Joyce
Address Redacted


Kwashay Wilkerson
Address Redacted


Kyle Axman
Address Redacted


Kyle Bergman
Address Redacted


Kyle Brees
Address Redacted
Kyle Brock
Address Redacted


Kyle Davis
Address Redacted


Kyle Frattini
Address Redacted


Kyle J Markmann
Address Redacted


Kyle M Pollio
Address Redacted


Kylee Olson
Address Redacted


Kylie Moore
Address Redacted


L B CIP Glades Plaza LLC
302 Datura Street
West Palm Beach, FL 33401


L B CIP Glades Plaza LLC-Woolbright
2300 Glades Rd Ste 160W
Boca Raton, FL 33431


L B Cip Glades Plaza, LLC
2200 Glades Rd, Ste 401
Boca Raton, FL 33431


Lacy A. Stone
228C S Reeves Dr
Beverly Hills, CA 90212


Lacy A. Stone
Address Redacted
Ladwp - Larchmont
P.O. Box 30808
Los Angeles, CA 90030-0808


Laila A Keliani
Address Redacted


Laison Dunnavant
Address Redacted


Lamar B Coleman
Address Redacted


Lamar R Jackson
Address Redacted


Lamiya T Williams
Address Redacted


Lanae Fluellen
Address Redacted


Lane T Halperin
Address Redacted


Lani Hines
Address Redacted


Lara Sugarman
Address Redacted


Larry Segall
Address Redacted


Lasheika Dinkins
Address Redacted
Lasonta Bynoe
Address Redacted


Latoya S Julce
Address Redacted


Laura Bordeaux
Address Redacted


Laura D Schaefgen
Address Redacted


Laura Esquea
Address Redacted


Laura Fullman
Address Redacted


Laura K Scarpone
Address Redacted


Laura Leavitt
Address Redacted


Laura Lopez
Address Redacted


Laura M Mucci
Address Redacted


Laura Mcdonald
Address Redacted


Laura Stewart
Address Redacted


Laura T Sonn
Address Redacted


Laura V Durning
Address Redacted


Laura Wilson
Address Redacted


Laura Yoney
Address Redacted


Laurel Abbott
Address Redacted


Laurel Delany
Address Redacted


Lauren Ahern
Address Redacted


Lauren Aucott
Address Redacted


Lauren B Kay
Address Redacted


Lauren Biehl
Address Redacted


Lauren Butler
Address Redacted


Lauren Cannon
Address Redacted


Lauren Dessinger
Address Redacted
Lauren Doyle
Address Redacted


Lauren E Cederstrom
Address Redacted


Lauren Jarmer
Address Redacted


Lauren K Dumpit
Address Redacted


Lauren Kolodrubetz
Address Redacted


Lauren Krichilsky
Address Redacted


Lauren Larocco
Address Redacted


Lauren M Wardwell
Address Redacted


Lauren Mcmanus
Address Redacted


Lauren Pagano
Address Redacted


Lauren Reid
Address Redacted


Lauren Risinger
Address Redacted


Lauren Rosella
Address Redacted


Lauren S Solomon
Address Redacted


Lauren Stelmak
Address Redacted


Lauren Tuma
Address Redacted


Lauren W Mavica
Address Redacted


Laurie M. Tisch
Address on File


Law Offices Of Todd M. Friedman
Attn Todd Friedman, Thomas Wheeler
21550 Oxnard St, Ste 780
Woodland Hills, CA 91367


Lawrence Beyer
1210 Masschusetts Ave Nw, Ste 207
Washington, DC 20005


Lawrence Beyer
Address Redacted


Layne Kula
Address Redacted


Leah C Cullins
Address Redacted


Leah Cantor
Address Redacted
Leah Glucksman
Address Redacted


Leah Lespron
Address Redacted


Leah R Jacques
Address Redacted


Leah Ramos
Address Redacted


Leah St. John
Address Redacted


Leanna E Bran
Address Redacted


Leanne M Smith
Address Redacted


Lee Mitchell
Address Redacted


Lee Scott
Address Redacted


Lena Johnson
Address Redacted


Lena Kunz
Address Redacted


Lena M Hicks
Address Redacted


Leonard A Campbell
Address Redacted
Leroy Mapp
Address Redacted


Lesley Adams
Address Redacted


Lesley D Werle
Address Redacted


Lesley Kraemer
Address Redacted


Leslie Garcia-Oblitas
Address Redacted


Leslie H Kim
Address Redacted


Leslie Macmanus
Address Redacted


Lester Finley
Address Redacted


Liliana C Lopez
Address Redacted


Lillian Davis
Address Redacted


Lillian Gelman
Address Redacted


Lily Colby
Address Redacted
Lily Francour
Address Redacted


Lindi Nicole Azzaretto
Address Redacted


Lindsay Berg
Address Redacted


Lindsay Booker
Address Redacted


Lindsay Brasser
Address Redacted


Lindsay Farrington-Centonze
Address Redacted


Lindsay Hill
Address Redacted


Lindsay M Stein
Address Redacted


Lindsay Miller
Address Redacted


Lindsay Montgomery
Address Redacted


Lindsay N Gurry
5500 N Military Trl, Apt 443
Boca Raton, FL 33431


Lindsay N Gurry
Address Redacted


Lindsey A Mcmeen
Address Redacted


Lindsey S Schapiro
Address Redacted


Lindsey Ungar
Address Redacted


Lindsey Walker
Address Redacted


Lior Gal
Address Redacted


Lisa A Erbacher
Address Redacted


Lisa Donmall-Reeve
Address Redacted


Lisa J Cleveland
Address Redacted


Lisa Kuhnen
Address Redacted


Lisa M Tompkins
Address Redacted


Lisa Vellieux
Address Redacted


Lison E Anderson
Address Redacted


Lissa N Smith
471 Columbus Ave, Apt 12
New York, NY 10024
Lissa N Smith
Address Redacted


Liza Hornyak
Address Redacted


Lj Glanton
Address Redacted


Lockton Insurance Brokers, LLC
1185 6th Ave
New York, NY 10036


Loel A Mc Bryde
Address Redacted


Logan Hansen
Address Redacted


Loraine De La Cruz
Address Redacted


Lori S. Bebout
Address Redacted


Los Angeles County Tax Collector
225 N Hill St, 1st Fl
Los Angeles, CA 90012


Louis Chavez
Address Redacted


Louise Taylor
Address Redacted


Lovell Bruce
Address Redacted
Lu Zhou
Address Redacted


Luana J Perez
Address Redacted


Lucas M Blankenhorn
Address Redacted


Lucero Sandiga
Address Redacted


Luciana Cea
Address Redacted


Luciano Escobar
Address Redacted


Lucy A Sexton
Address Redacted


Lucy Dinh
Address Redacted


Luke Hudnall
Address Redacted


Luke Mcferran
Address Redacted


Lydia Baldwin
Address Redacted


Lydia Morgen
Address Redacted
Lyndsay Payne
Address Redacted


Lynsey N Harris
Address Redacted


Lyonel S Reneau
Address Redacted


Mackensie Freeman
Address Redacted


Mackenzie Mccoy
Address Redacted


Mackenzie Morgan
Address Redacted


Mackinzie K Reynolds
Address Redacted


Macon Hardee
Address Redacted


Maddie Swanborn
Address Redacted


Maddison N Celeste
Address Redacted


Madelaine Houssiere
Address Redacted


Madelaine Sporbert
Address Redacted


Madeleine J Metzger
Address Redacted
Madeline Beirne
Address Redacted


Madeline Buckley
Address Redacted


Madeline C Decerbo
Address Redacted


Madeline C Troutman
Address Redacted


Madeline Lambert
Address Redacted


Madeline Mathias
Address Redacted


Madelyn Morgan
Address Redacted


Madison A Ebanks
Address Redacted


Madison D King
Address Redacted


Madison Dufault
Address Redacted


Madison Holcomb
Address Redacted


Madison Humphrey
Address Redacted
Madison J Rosenthal
Address Redacted


Madison J Sanders
Address Redacted


Madison Jensen
Address Redacted


Madison Krause
Address Redacted


Madison Pastore
Address Redacted


Madison Perry
Address Redacted


Madison Riley
Address Redacted


Madison Shamoun
Address Redacted


Madria Craig
Address Redacted


Maegan Gibson
Address Redacted


Maeve Flaherty
Address Redacted


Maggie Gray
Address Redacted


Magnolia O Donnell
Address Redacted
Mairead Hurley
Address Redacted


Malcom A Hayes
Address Redacted


Malik Williams
Address Redacted


Mallesha A Malcolm
Address Redacted


Mallory F Goldenberg
Address Redacted


Mallory Isaacs
Address Redacted


Mallory Kneller
Address Redacted


Mallory Kocher
Address Redacted


Mandie Middleton
Address Redacted


Manjeet K Singh
Address Redacted


Manuel Jorge
Address Redacted


Manuela Hurtado Galvis
Address Redacted
Mara R Frisch
Address Redacted


Marc C Daigle
60 E 9th St, Apt 628
New York, NY 10003


Marc C Daigle
Address Redacted


Marc Jorio
Address Redacted


Marciann E Stech
Address Redacted


Marcus Russell
Address Redacted


Marcus W Sokes
Address Redacted


Marcy B Langworthy
Address Redacted


Margaret Fosque
Address Redacted


Margaret Gordon
Address Redacted


Margaret Homer
Address Redacted


Margaret J Bode
Address Redacted


Margaret Mary Cox
Address Redacted


Margaret Pecorino
Address Redacted


Margaret Royce
Address Redacted


Margaret Sweeney
Address Redacted


Margeaux Bergman
Address Redacted


Margot Mcmurray
Address Redacted


Maria D Plata
Address Redacted


Maria F Rodriguez Carrillo
Address Redacted


Maria Gianopulos
Address Redacted


Maria K Giannopoulos
Address Redacted


Maria Orlova
Address Redacted


Mariah Aho
Address Redacted


Mariah Kramer
Address Redacted
Mariah Lavitt
Address Redacted


Mariah Ostia
Address Redacted


Mariah Young
Address Redacted


Mariah-Cauhryn Smelser
Address Redacted


Mariajose Ortiz
Address Redacted


Marianna Pinto
Address Redacted


Marianne Johnson
Address Redacted


Marie A Hayes
Address Redacted


Marie Mailander
Address Redacted


Marie Moccia
Address Redacted


Marie Moquin
Address Redacted


Marie-France A Gentile
Address Redacted


Marielle Abbott
Address Redacted


Marin Duby
Address Redacted


Marino Iandolo
Address Redacted


Mario Martinez
725 West 172 St, Apt 55
New York, NY 10032


Mario Martinez
Address Redacted


Marios Stylianou
Address Redacted


Maris L Fernandes
Address Redacted


Marisa A Salemme
Address Redacted


Marisa K Gaynor
Address Redacted


Marisa M Vandergriff
Address Redacted


Marisa Melito
Address Redacted


Marisa Miller
Address On File


Marisa Miller
Address Redacted
Marisa Pelligrino
Address Redacted


Marissa Geannette
Address Redacted


Marissa Hardison
Address Redacted


Marissa L Bednarek
Address Redacted


Marissa L Scharfberg
Address Redacted


Marissa R Hardy
Address Redacted


Marit Vangrow
Address Redacted


Maritza A Leonardo Vargas
Address Redacted


Marjorie Daily
Address Redacted


Mark Whitesides
Address Redacted


Marlena Goldowska
Address Redacted


Marley Francois
Address Redacted
Marni Held
Address Redacted


Marquise H Stockman
Address Redacted


Martin Maynard
Address Redacted


Mary Ahern
Address Redacted


Mary Corcoran
Address Redacted


Mary Dorn
Address Redacted


Mary Elizabeth Anderson
Address Redacted


Mary Farris
Address Redacted


Mary Henry
Address Redacted


Mary Hoomanawanui
Address Redacted


Mary Kate Lindner
Address Redacted


Mary Legget
Address Redacted


Mary Nolan Brown
Address Redacted
Mary Outcalt
Address Redacted


Mary Pat Lee
Address Redacted


Mary Regas
Address Redacted


Mary Scott George
Address Redacted


Mary Stunja
Address Redacted


Mary Todd
Address Redacted


Maryn K. Juergens
Address Redacted


Mason Lewis
Address Redacted


Mason R Thornton
Address Redacted


Massachusetts Dept Of Revenue
100 Cambridge St, 2nd Fl
Boston, MA 02114-2509


Mathilde Hunt
Address Redacted


Matthew Boyd
Address Redacted
Matthew Cohen
Address Redacted


Matthew Cooper
Address Redacted


Matthew D Johnson
Address Redacted


Matthew E Windsor
Address Redacted


Matthew Ellis
Address Redacted


Matthew J Ragas
Address Redacted


Matthew J. Yost
Address Redacted


Matthew Kearney
Address Redacted


Matthew Ketai
Address Redacted


Matthew Larmore
Address Redacted


Matthew Lerner
Address Redacted


Matthew O Connor
Address Redacted


Matthew R Hurley
Address Redacted


Matthew R Prestorius
Address Redacted


Matthew Ramos
Address Redacted


Matthew Restivo
Address Redacted


Matthew S Mcmullan
Address Redacted


Matthew Schousen
Address Redacted


Matthew Schulman
Address Redacted


Matthew Wilson
Address Redacted


Maura Healy
Address Redacted


Maure Buckley
Address Redacted


Maureen M Sanders
Address Redacted


Max Abreu
Address Redacted


May Mobarek
Address Redacted
Maya Bramletta
Address Redacted


Maya L Jackson
Address Redacted


Maya Musial
Address Redacted


Maya Popernik
Address Redacted


Maycie Belmore
Address Redacted


Mckenna Potts
Address Redacted


Mckenzie Berryhill
Address Redacted


Mckenzie Sherman
Address Redacted


McKool Smith
300 W 6th St, Ste 1700
Austin, TX 78701


McKool Smith
Address on File


Meagan Jubb
Address Redacted


Meagan Rometty
Address Redacted
Meaghan Arabejo
Address Redacted


Meaghan Cooney
Address Redacted


Mecklenburg County Tax Collector
3205 Freedom Dr, Ste 3000
Charlotte, NC 28208


Megan A Fletcher
Address Redacted


Megan Arnold
Address Redacted


Megan Arroyo
Address Redacted


Megan Carlin
Address Redacted


Megan Dorantes
Address Redacted


Megan E Gurene
Address Redacted


Megan Koop
Address Redacted


Megan L Armstrong
Address Redacted


Megan Myers
Address Redacted


Megan N Arnoldy
Address Redacted


Megan Ortiz
Address Redacted


Megan Rucker
Address Redacted


Megan Vannoy
Address Redacted


Megan Zimmerman
Address Redacted


Meghan C O Donoghue
Address Redacted


Meghan Conrad
Address Redacted


Meghan Cullinan
Address Redacted


Meghan E Lee
Address Redacted


Meghan Harrington
Address Redacted


Meghan Sgro
Address Redacted


Megon Butler
Address Redacted


Meisha Reid
Address Redacted
Mekala Pavlin
Address Redacted


Melanie A Rosner
Address Redacted


Melanie Collins
Address Redacted


Melanie Judice
Address Redacted


Melanie M Luftman
364 Manhattan Ave, Ste 1F
Brooklyn, NY 11211


Melanie M Luftman
Address Redacted


Melanie Mackin
Address Redacted


Melanie Rizzotti
Address Redacted


Melanie S Herrera
Address Redacted


Melinda Sarkis
Address Redacted


Melisa Gardina
Address Redacted


Melissa Dundas
Address Redacted
Melissa K Demetrops
Address Redacted


Melissa Kline
Address Redacted


Melissa Kramer
Address Redacted


Melissa M Quintana
Address Redacted


Melissa Oliva
Address Redacted


Melissa S Martin
Address Redacted


Mercedes Owens
Address Redacted


Mercury Thread LLC
18 Bird St
East Walpole, MA 02032


Meredith Dejesus Caradimos
Address Redacted


Meredith Diehn
Address Redacted


Meredith G Heestand
Address Redacted


Meredith L Hoffman
Address Redacted


Meredith Miller
Address Redacted


Meritus Intelytics Private Limited
2nd Fl, Gutenberg IT Park
Kondapur, Hyderabad 500084
India


Meytal Clark Rubin
Address Redacted


mGage, LLC
16233 Kenyon Ave, Ste 130
Lakeville, MN 55044


Mia Miller
Address Redacted


Mia Shaughnessy
Address Redacted


Miami-Dade County Tax Collector
200 NW 2nd Ave
Miami, FL 33128


Michael A Burlando
Address Redacted


Michael A Gonzalez
Address Redacted


Michael Charette
Address Redacted


Michael Charles
Address Redacted


Michael Cohen
167 Congress St, Apt G
Brooklyn, NY 11201
Michael Cohen
Address Redacted


Michael Darienzo
Address Redacted


Michael Davis
Address Redacted


Michael Davis
PO Box 69
Wainscott, NY 11975


Michael F Swirko
Address Redacted


Michael Haggerty
Address Redacted


Michael Herwitz
Address Redacted


Michael Hornig
Address Redacted


Michael J Piscadlo
530 W 45th St, Apt 4F
New York, NY 10036


Michael J Piscadlo
Address Redacted


Michael Maloney
Address Redacted


Michael Nugent
Address on File
Michael Nugent
Address Redacted


Michael Peterson
Address Redacted


Michael Quadrino
Address Redacted


Michael S Hill
Address Redacted


Michael Skeffington
Address Redacted


Michael T Roach
Address Redacted


Michael Vardanian
Address Redacted


Michael Z Newbauer
Address Redacted


Michael Zimmerman
Address Redacted


Michaeleen Christakos
Address Redacted


Michelle C Rubich
Address Redacted


Michelle Forero-Pinilla
Address Redacted
Michelle Frost
Address Redacted


Michelle Greenman
Address Redacted


Michelle Greenspan
Address Redacted


Michelle L Dowling
Address Redacted


Michelle L Heyl
291 Crown St
Brooklyn, NY 11225


Michelle L Heyl
Address Redacted


Michelle Leon
Address Redacted


Michelle S Carling
Address Redacted


Michelle Thomas
Address Redacted


Michelle Vandervort
Address Redacted


Mickey Mouse
Address Redacted


Miguel A Loera
Address Redacted


Miguel A Santos Fernandez
Address Redacted


Miguel Cepeda
Address Redacted


Miguel Rodriguez De Jesus
Address Redacted


Miguel Vallejo
Address Redacted


Mikayla Greeley
Address Redacted


Mikayla Pellerin
Address Redacted


Miller Fahey
Address Redacted


Millicent Ponferrada
Address Redacted


Milton B Cason
Address Redacted


Mindy Marino
Address Redacted


Miranda Lauzon
Address Redacted


Miriam Bonano
Address Redacted


Mitchell Hanson
Address Redacted
Mitchell Oertel
Address Redacted


Mitchell Pastore
Address Redacted


Mitchell Schear
Address Redacted


Mitchell Schear
Vornado/Charles E. Smith
2345 Crystal Dr, Ste 1100
Arlington, VA 22202


Mitchell Todd
Address Redacted


Miya Dotson
Address Redacted


Mollie Goetz
Address Redacted


Mollie Herrera
Address Redacted


Molly Bradbury
Address Redacted


Molly J Mathis
Address Redacted


Molly Longchamps
Address Redacted


Molly Lucia
Address Redacted
Molly Mastromonaco
Address Redacted


Molly O Neil
Address Redacted


Molly Rogow
Address Redacted


Molly Rose
Address Redacted


Molly Wang
Address Redacted


Molly Wiley
Address Redacted


Molly Zimmerman
Address Redacted


Monica E Trauzzi
Address Redacted


Morgan Collins
Address Redacted


Morgan D Ford
Address Redacted


Morgan Dean
Address Redacted


Morgan Harney
Address Redacted


Morgan Holmes
Address Redacted


Morgan Mastin Mccutcheon
Address Redacted


Morgan Miller
Address Redacted


Morgan Miluk
Address Redacted


Morgan P Palmer
Address Redacted


Morgan Rooney
Address Redacted


Morgan S Jaldon
Address Redacted


Morgan Stansberry
Address Redacted


Morgan Wooten
Address Redacted


Morgan Wright
Address Redacted


Morris A Beyda
Address Redacted


Mya Jackson
Address Redacted


Myles Davis
Address Redacted
Myra A Simon
Address Redacted


Myriad Supply Company
22 West 19th St 4th Fl
New York, NY 10011


Nadia Paylor
Address Redacted


Najee Mckay
Address Redacted


Nanci E Dodson
Address Redacted


Nancy Brock
Address Redacted


Nancy C Baynard
Address Redacted


Nancy Murphy
Address Redacted


Naomi Attaway
Address Redacted


Naomi Choe
Address Redacted


Naomi Henderson
Address Redacted


Naomi K Oriol
Address Redacted
Naomi Rouff
Address Redacted


Natalia Arce
Address Redacted


Natalia T De La Canal
Address Redacted


Natalie Edelstein
Address Redacted


Natalie Eldredge
Address Redacted


Natalie Galliano
Address Redacted


Natalie Gargiulo
30-24 43rd St, Apt 1
Astoria, NY 11103


Natalie Gargiulo
Address Redacted


Natalie Hurst
Address Redacted


Natalie L Allen
Address Redacted


Natalie Meyer
Address Redacted


Natalie Ortiz
45 West 139th St, Apt 12L
New York, NY 10037
Natalie Ortiz
Address Redacted


Natalie Paisner
Address Redacted


Natalie Priscal
Address Redacted


Natalie Schultz
Address Redacted


Natalie Waits
Address Redacted


Natalie Watson
Address Redacted


Natalie Y Cohen
245 E 63rd St, Apt 35D
New York, NY 10065


Natalie Y Cohen
Address Redacted


Natanya Montgomery
Address Redacted


Natasha Delker
Address Redacted


Natasha Orr
Address Redacted


Nathalia Lewis
Address Redacted


Nathan   Associates, Apc
Attn Reuben Nathan
2901 W Coast Hwy, Ste 200
Newport Beach, CA 92663


Nathan A Fosbinder
Address Redacted


Nathan Jarzembowski
Address Redacted


Nathan Lemburg
Address Redacted


Nathan Willey
Address Redacted


Nathaniel Kim
Address Redacted


Nathaniel Riley
Address Redacted


Neal Rosenthal
Address Redacted


Needar LLC
c/o Nalitt
75 Main Street, Suite 202
Milburn, NJ 07041


Needar, LLC
351 Millburn Abe
Millburn, NJ 07041


Netsuite, Inc.
Oracle America, Inc
500 Oracle Parkway
Redwood Shores, CA 94065
New Jersey American Water
P.O. Box 371331
Pittsburgh, PA 15250-7331


New Jersey Division Of Revenue
33 W State St, 5th Fl
Trenton, NJ 08608-1214


New Tech Mechanical Systems, Inc
25A Moffitt Blvd
Bay Shore, NY 11706


New   Tech Mechanical Systems, Inc.
c/o   Zachter Pllc
25A   Moffit Blvd
Bay   Shore, NY 11706


New York City Department Of Finance
P.O. Box 5040
Kingston, NY 12402-5040


New York State Dept Of Tax     Financ
Wa Harriman Campus
Albany, NY 12227-0001


Ney Melo
Address Redacted


Niagara Cycle.Com
Credit Card
New York, NY 10010


Nicasia Solano-Reed
Address Redacted


Nichelle Jenkins
Address Redacted


Nicholas A Rivera
Address Redacted
Nicholas Brenner
Address Redacted


Nicholas D Jorio
Address Redacted


Nicholas Diaz
Address Redacted


Nicholas E Gettling
Address Redacted


Nicholas G Oram
Address Redacted


Nicholas G Perry
Address Redacted


Nicholas Harrison-Trent
Address Redacted


Nicholas L. Giannuzzi
Address on File


Nicholas Petrone
Address Redacted


Nicholas Tigges
Address Redacted


Nicholas Yavelak
Address Redacted


Nicholas Yavorsky
Address Redacted
Nick Luciano
Address Redacted


Nicolas Hawkins
Address Redacted


Nicolas Reyes
Address Redacted


Nicole A Rodriguez
Address Redacted


Nicole Bell
Address Redacted


Nicole Brovarone
Address Redacted


Nicole Buzzi
Address Redacted


Nicole C Ramos
Address Redacted


Nicole D Hinterberger
Address Redacted


Nicole De Melo
Address Redacted


Nicole E Green
Address Redacted


Nicole E Jasper
Address Redacted


Nicole Faerman
Address Redacted
Nicole Figueroa
Address Redacted


Nicole K Beltz
Address Redacted


Nicole M Hoskens
Address Redacted


Nicole Macenka
Address Redacted


Nicole Marines
Address Redacted


Nicole Motter
Address Redacted


Nicole Napier
Address Redacted


Nicole Noble
Address Redacted


Nicole Penn
Address Redacted


Nicole Potes
Address Redacted


Nicole R Adamo
Address Redacted


Nicole Rubin
Address Redacted
Nicole Sheaks
Address Redacted


Nicole Urbonas
Address Redacted


Nicole Vazquez
Address Redacted


Nicole White
Address Redacted


Nicole Williams
Address Redacted


Nicole Wong
Address Redacted


Nicolette Gibbons
Address Redacted


Nicolle Debaroncelli
Address Redacted


Nikki Adeli
Address Redacted


Nina Martucci
Address Redacted


Nina Potempa
Address Redacted


NJ American Water
1 Water Street
Camden, NJ 08102


Nj Dept Of The Treasury
P.O. Box 302
Trenton, NJ 08646-0302


Nkemdili Ubaru
Address Redacted


Noah Leichtling
Address on File


Noah Leichtling
Address Redacted


Noah Tepperberg
Address on File


Noah Tepperberg
Address Redacted


Noah Williams
Address Redacted


Noelle Bradley
Address Redacted


Noelle Trainor
Address Redacted


Nola Schwalb
Address Redacted


Nolan Nardecchia
Address Redacted


Nora Browne
Address Redacted


Norah E Schneyer
Address Redacted
Norelle Powell
Address Redacted


North Carolina Dept Of Revenue
P.O. Box 25000
Raleigh, NC 27640-0700


Nowani Rattray
Address Redacted


Nyc Department Of Finance
P.O. Box 3653
New York, NY 10008-3653


Nyc Department Of Finance
P.O. Box 5070
Kingston, NY 12402-5070


Nychel Sigur
Address Redacted


Nydia Molina
Address Redacted


Obiageli Nneji
Address Redacted


Odalys Cordoba
Address Redacted


Olamide Imoukhuede
Address Redacted


Olanike R Akande
Address Redacted


Olga Doria
Address Redacted


Oliver Williams
Address Redacted


Olivia Atwood
Address Redacted


Olivia Cooper
Address Redacted


Olivia Cotoulas
Address Redacted


Olivia De Moura Fernandes
Address Redacted


Olivia E Boyd
Address Redacted


Olivia Medley
Address Redacted


Olivia Montgomery
Address Redacted


Olivia Rubbo
Address Redacted


Olivia Salvia
Address Redacted


Olivia Sargent
Address Redacted


Olivia Varah
Address Redacted
Oludamilola A Gomih
Address Redacted


Omar Sandoval
Address Redacted


OMB Buckhead LLC
733 8th Avenue
San Diego, CA 92101


Omb Buckhead, LLC
3063 Bolling Way NE
Atlanta, GA 30305


One Superior Leasehold
1 W Superior St, Fl 7
Chicago, IL 60654


One Superior Owner, LLC
710 N State St
Chicago, IL 60654


One Superior Place Leasehold, LLC
c/o Wayne S Shapiro, P.C.
710 N State St
Chicago, IL 60654


One Suprerior Owner LLC
Attn Edward S. Goldman, Esq.
DLA Piper LLP
203 N. LaSalle Street
Chicago, IL 60601


One Suprerior Owner LLC
Attn SR VP
Brookfield Real Estate Financial PLLC
Three World Financial Center
200 Vesey St, 11th Fl
New York, NY 10281-1021
One Suprerior Owner LLC
c/o Riverstone Residential OSP LLC
One Superior Place
1 W. Superior Street
Chicago, IL 60654


OnePoint Technologies
PO Box 1849
Woodstock, GA 30188-1369


Onesix Red Llc
46 Wilmot St
San Francisco, CA 94115


Open Realty Advisors
2305 Cedar Springs Rd, Ste 100
Dallas, TX 75201


Optimum - Cablevision
P.O. Box 70340
Philadelphia, PA 19176-0340


Oracle America, Inc
500 Oracle Parkway
Redwood Shores, CA 94605


Oracle America, Inc
P.O. Box 203448
Dallas, TX 75320


Oris Martin
1664 Palm Ave
Redwood City, CA 94061


Oris Martin
Address Redacted


Orkelle Latrese Little
Address Redacted
Oscar I Ithier
Address Redacted


Oscar Madrigal
623 Humboldt St, Apt 1L
Brooklyn, NY 11222


Oscar Madrigal
Address Redacted


Owen R Stockman
938 S Orange Grove Ave, Apt 202
Los Angeles, CA 90036


Owen R Stockman
Address Redacted


Pablina A Lopez
Address Redacted


Paige Alvarez
Address Redacted


Paige E Mcmurdo
Address Redacted


Paige Festa
Address Redacted


Paige Pierce
Address Redacted


Paige Schneider
Address Redacted


Paige Whalen
Address Redacted
Pamela N Lewis
Address Redacted


PanurgyOEM
701 Ford Rd
Rockaway, NJ 07866


Paris A Jansen
Address Redacted


Parker Bartol
Address Redacted


Parker Murphy
Address Redacted


Patrice M Caracci
Address Redacted


Patricia Grant
Address Redacted


Patricia Lightell
Address Redacted


Patrick Amuso
Address Redacted


Patrick Fogarty
Address Redacted


Patrick I Velazquez
Address Redacted


Patrick J Mcginnis
Address Redacted


Patrick L Green
Address Redacted


Patrick Mcbryde
Address Redacted


Patrick Reyes
Address Redacted


Patrick S Hernon
Address Redacted


Patterson Belknap Webb   Tyler LLP
1133 Ave of the Americas
New York, NY 10036-6710


Paul Archi
Address Redacted


Paulina A Kurtz
Address Redacted


Payam Olfat
Address Redacted


Payton Rippentrop
Address Redacted


Peapack-Gladstone Bank
P.O. Box 700
Bedminster, NJ 07921-1538


Peapack-Gladstone Bank
P.O. Box 700
Bedminster, NY 07921-1538


Pearson Properties - Cainhoy 1, LLC
Attn Property Manager
8200 Roberts Dr, Ste 600
Atlanta, GA 30350
Pearson Properties Cainhoy 1, LLC
2907 Providence Rd
Charlotte, NC 28211


Pedro Guerrero
3229 Tibbett Ave
Bronx, NY 10463


Pedro S. Guerrero
Address Redacted


Pegah Olfat
Address Redacted


Peloton
125 W 25th St, Fl 11
New York, NY 10001


Peloton
Attn Rick Paster
New York, NY 10001


Peloton Interactive, Inc.
c/o Irell   Manella LLP
125 W 25th St, 11th Fl
New York, NY 10001


Pennsylviania Dept Of Revenue
P.O. Box 280405
Harrisburg, PA 17128-0405


PENSCO Trust Company
c/o Custodian FBO Catherin Bowtell
Address Redacted


Peoples Gas
P.O. Box 6050
Carol Stream, IL 60197-6050
Peoples Gas - 0603423435-00001
P.O. Box 19100
Green Bay, WI 54307-9100


Peoples Gas - 0603423435-00002
P.O. Box 19100
Green Bay, WI 54307-9100


Pepco
PO Box 97274
Washington, DC 20090-7274


Peri Lamkin
Address Redacted


Perry Smith
Address Redacted


Pete B Vidallon
Address Redacted


Peter Elizalde
Address Redacted


Peter Harmelin
Address Redacted


Peter Jordan
Address Redacted


Peter Lanes
Address Redacted


Peter P Dunning Jr
Address Redacted


Philadelphia Indemnity Insurance Company
One Bala Plaza, Ste 100
Bala Cynwyd, PA 19004


Philip L Byron
Address Redacted


Phillip A Mcrae
Address Redacted


Phillip Johnson
Address Redacted


Phillip Shinn
Address Redacted


Phoebe Oglesbee
Address Redacted


Plywheel Digital LLC
1801 Porter St, Ste 300
Baltimore, MD 21230


Ppf Paramount
One Market Plaza Owner, LP
71 Spear St
San Francisco, CA 94105


PPF Paramount One Market Plaza Owner LP
Attn Area Asset Manager/General Manager
c/o Paramount Group
Spear Tower
One Market Plaza Suite 2150
San Francisco, CA 94105


PPF Paramount One Market Plaza Owner LP
Attn Bernard A. Marasco
Paramount Group
1633 Broadway Suite 1801
New York, NY 10019


PPF Paramount One Marketing Plaza LP
1 Market Plaza, Ste 1470-B
San Francisco, CA 94105


Precious Pena
Address Redacted


Proud Sethabutr
Address Redacted


Providence Plaza Charlotte
Attn Asset Management
222 Central Park Avenue Suite 2100
Virginia Beach, VA 23462


PSEG
P.O. Box 709
Newark, NJ 07101-0709


PSEG Long Island
P.O. Box 888
Hicksville, NY 11802


Pseg Long Island
P.O. Box 9039
Hicksville, NY 11802-9039


Purdy Partners 1919, LLC
1919 Purdy Ave
Miami Beach, FL 33139


Purdy Partners 1919, LLC
c/o SRC Properties
230 Fifth Street
Miami Beach, FL 33139


Quinn Reynolds
Address Redacted


Quinn Vaira
Address Redacted
Qundeel Khattak
Address Redacted


Rachael Bell
Address Redacted


Rachael Frank
Address Redacted


Rachel A Mehaffey
Address Redacted


Rachel Appel
Address Redacted


Rachel Azzoli
Address Redacted


Rachel Brown
Address Redacted


Rachel Genise
Address Redacted


Rachel Gordon
Address Redacted


Rachel Greene
Address Redacted


Rachel L Bindbeutel
Address Redacted


Rachel M Gilbert
Address Redacted
Rachel Markowitz
Address Redacted


Rachel Monteleone
Address Redacted


Rachel Paus
Address Redacted


Rachel Rubin
Address Redacted


Rachel Shabad
Address Redacted


Rachel Shaver
Address Redacted


Rachel Yamshon
Address Redacted


Rachel Younkin
Address Redacted


Rachele M Pojednic
Address Redacted


Rachelle E Maguire
Address Redacted


Rachelle M Eldridge
Address Redacted


Rad Furniture LLC
2405 Forney St
Los Angeles, CA 90031


Raeqwan Dean
Address Redacted


Raleigh G Giudici
Address Redacted


Ram Jagannath
Address on File


Ram Jagannath
Address Redacted


Randy Burgos
Address Redacted


Ranier Lopez
Address Redacted


Raye D Lederman
Address Redacted


Raymond L Person
Address Redacted


Raymond Monsanto
Address Redacted


Raymond Rosas
Address Redacted


Rebecca A Brookstein
Address Redacted


Rebecca Lukasik
Address Redacted


Rebecca Rehfeld
Address Redacted
Rebecca Rigas
Address Redacted


Rebecca S Rockey
Address Redacted


Rebecca Shabad
Address Redacted


Rebecca Valente
Address Redacted


Rebeckah Hansen
Address Redacted


Rebekah Davis
Address Redacted


Rebekah Passow
Address Redacted


Redblue Inc
1416 Center Park Dr
Charlotte, NC 28217


Reece Frith
Address Redacted


Reed Iacarella
Address Redacted


Reed Semcken
Address Redacted


Reilly Jones
Address Redacted
Reilly Mason
Address Redacted


Renata B Lessa De Assis
Address Redacted


Rhonda A Hunt
Address Redacted


Ricardo Martinez
Address Redacted


Richard Guerrero
Address Redacted


Richard H Wright
2439 Skyland Trail NE
Atlanta, GA 30319


Richard H Wright
Address Redacted


Richard Jarrett
Address Redacted


Richard Pendleton
Address Redacted


Richard S Root
Address Redacted


Richard Shaw
Address Redacted


Richard Stone
Address Redacted


Richards Layton     Finger, PA
Attn Daniel J DeFranceschi, Esq
920 N King St
Wilmington, DE 19801


Rickey Kelly
Address Redacted


Ricky Moyer
Address Redacted


Rico Velazquez
Address Redacted


Ridge Martinez
Address Redacted


Riley Hooper
Address Redacted


Riley Scott
Address Redacted


RingCentral
200 S College Street, Unit 2200
Charlotte, NC 28202


Rob Ristau
Address on File


Rob Ristau
Address Redacted


Robert B Thompson
Address Redacted


Robert Bower
Address Redacted
Robert D Mcmullen
483 Marlborough Point Rd
Stafford, VA 22554


Robert D Mcmullen
Address Redacted


Robert D Westbrooks
Address Redacted


Robert E Jennings
Address Redacted


Robert J Smith
Address Redacted


Robert Julius
Address on File


Robert Julius
Address Redacted


Robert Moore
Address Redacted


Robert Pratt
Address Redacted


Robert Totton
Address Redacted


Roberto Guzman
Address Redacted


Robin Eisenson
Address Redacted


Robin Moraetes
Address on File


Robin Moraetes
Address Redacted


Robin Retherford
Address Redacted


Robinson M Paulino
Address Redacted


Rodney S Parish
Address Redacted


Rodrigo Rodriguez
Address Redacted


Ronald G Peterson
Address Redacted


Ronald Torres
Address Redacted


Roopal H Desai
Address Redacted


Rory Furey-King
Address Redacted


Rory Plante
Address Redacted


Rosa M Yanes
Address Redacted


Rosa Maria Lopez
Address Redacted
Roseland/Stempel
37 W 21st St
New York, NY 10010


Roseland/Stemple
21st Street Associates, LLC
39 W 21st St
New York, NY 10010


Roseland/Stemple 21st Street Assoc LLC
c/o Roseland Property Company
150 John F. Kennedy Pkwy, 5th Fl
Short Hills, NJ 07078


Roxanne B Pepper
Address Redacted


Roya A Register
Address Redacted


Ru Sun Zheng
Address Redacted


Ruben Martinez
Address Redacted


Ruoyun Li
Address Redacted


Rusty Ravenscraft
Address Redacted


Ruth Frederick
Address Redacted


Ruth K Zukerman
Address Redacted
Ryan B Devine
Address Redacted


Ryan D Smith
Address Redacted


Ryan Dyckes
Address Redacted


Ryan E Kelly
Address Redacted


Ryan S Wood
Address Redacted


Ryan Todd
Address Redacted


Ryan Vasquez
Address Redacted


S P Yard, Inc
25 Broadway, FL 2
New York, NY 10004


S P Yard, Inc
Attn Kristy Alemar
New York, NY 10004


Sabrina Bos
Address Redacted


Sabrina Johnson
Address Redacted


Sabrina Moak Noesen
Address Redacted
Sabrine Hazel - Fortuna
Address Redacted


Sadaya Mack
Address Redacted


Sage Ratner
Address Redacted


Sage Ricks
Address Redacted


Saidu Sinlah
Address Redacted


Sally Burke
Address Redacted


Sally Hamer
Address Redacted


Sally Johnson
Address Redacted


Samantha E Cole
Address Redacted


Samantha E Farrow
Address Redacted


Samantha F Tannure
Address Redacted


Samantha Fitzgerald
Address Redacted


Samantha Fleisher
Address on File
Samantha Fleisher
Address Redacted


Samantha Ginsberg
Address Redacted


Samantha Kaire
Address Redacted


Samantha Kramer Wollman
Address Redacted


Samantha Manheimer
Address Redacted


Samantha Mueller
Address Redacted


Samantha Poveromo
Address Redacted


Samantha Raffellini
Address Redacted


Samantha Stonish
Address Redacted


Samantha Tomkiewicz
Address Redacted


Samara Tanenbaum
Address Redacted


Samara Taylor
Address Redacted
Samarah Williams
Address Redacted


Samuel Babick
Address Redacted


Samuel Edgerly
Address Redacted


Samuel G Feldman
Address Redacted


Samuel J Hall
Address Redacted


Samuel J Smith
Address Redacted


San Francisco Tax Collector
P.O. Box 7425
San Francisco, CA 94120


Sandra Dodd
Address on File


Sandra Dodd
Address Redacted


Sandra M Tanasijevic
Address Redacted


Sandy A Magan
Address Redacted


Saood Abdul-Basit
Address Redacted


Sara B Spiesman
Address Redacted


Sara Birch
Address Redacted


Sara C Tosti
Address Redacted


Sara Clem
Address Redacted


Sara Dort
Address Redacted


Sara Gunter
Address Redacted


Sara Hart
Address Redacted


Sara Lewis
Address Redacted


Sara M Croke
Address Redacted


Sara M Hoenes
Address Redacted


Sara Matheis
Address Redacted


Sara Simon
Address Redacted


Sara Taylor
Address Redacted
Sarah Ambrose
Address Redacted


Sarah B Russell
Address Redacted


Sarah Ballan
Address Redacted


Sarah Blodgett
Address Redacted


Sarah Brewer
Address Redacted


Sarah Crane
Address Redacted


Sarah Drewes
215 1st Ave W, Ste 301
Seattle, WA 98119


Sarah Drewes
Address Redacted


Sarah E Gonsiorowski
Address Redacted


Sarah E Woods
Address Redacted


Sarah Frye
Address Redacted


Sarah Hyland
Address Redacted
Sarah J. Seldin
Address on File


Sarah Kawalek
Address Redacted


Sarah Kwak
Address Redacted


Sarah Laughland
Address Redacted


Sarah Little
Address Redacted


Sarah Lustbader
Address Redacted


Sarah Lynagh
Address Redacted


Sarah M Nash
Address Redacted


Sarah Manzaneres
Address Redacted


Sarah Marthinsen
Address Redacted


Sarah N Soptic
2119 Bella Vista Pl
Livermore, CA 94550


Sarah N Soptic
Address Redacted


Sarah Palmquist
Address Redacted


Sarah R Robb O Hagan
Address Redacted


Sarah Rasmusson
Address Redacted


Sarah Shaw
Address Redacted


Sarah Short
Address Redacted


Sarah Stankavage Pitts
7004 Green Turtle Dr
Charlotte, NC 28210


Sarah Stankavage Pitts
Address Redacted


Sarah Walker
Address Redacted


Sarai Owens
Address Redacted


Sari Wilson
Address Redacted


Sarina Gonzalez
Address Redacted


Sascha Baer
Address Redacted


Sasha Conley
Address Redacted
Savannah Daniel
Address Redacted


Savannah Dmytriw
Address Redacted


Savannah J Fox
Address Redacted


Savannah Valverde Twiggs
Address Redacted


Scott Decker
Address Redacted


Scott Hefler
32 Gramercy Park S, Apt 8K
New York, NY 10003


Scott Hefler
Address Redacted


Scott Silverman
Address Redacted


Sean Brock
Address Redacted


Sean Kelso
Address Redacted


Sean M Gannon
Address Redacted


Sean Peel
Address Redacted
Sean W Mcmichael
Address Redacted


Sebastian Escobar
Address Redacted


Securities and Exchange Commision
100 F St NE
Washington, DC 20549


Securities and Exchange Commision
Attn Mark Berger, Regional Director
Brookfield Pl 200 Vesey St Ste 400
New York, NY 10281-1022


September Parker
Address Redacted


Sergey L Deych
350 W 50th St, Ste 29H
New York, NY 10019


Sergey L Deych
Address Redacted


Sergio Dias Neri Antonio
Address Redacted


Seth Horowitz
200 W End Ave Apt 15F
New York, NY 10023


Seth Horowitz
Address Redacted


Shae Van Embden
Address Redacted
Shaina Mcgregor
Address Redacted


Shaked Law Group, P.C.
Attn Dan Shaked
44 Court St, Ste 1217
Brooklyn, NY 11217


Shamis   Gentile PA
Attn Andrew Shamis
14 NE 1st Ave, Ste 1205
Miami, FL 33132


Shanesha Menzies
Address Redacted


Shania Hamlin
Address Redacted


Shannon B Mackinnon
Address Redacted


Shannon Dwyer
Address Redacted


Shannon Giles
Address Redacted


Shannon Jackson
Address Redacted


Shannon K Yuen
Address Redacted


Shannon Tracey
Address on File


Shannon Tracey
Address Redacted
Shannon Vayne
Address Redacted


Shantel Scarville
Address Redacted


Shara E Birn
Address Redacted


Shaun T Mcconoughey
Address Redacted


Shauna Gibson
Address Redacted


Shawn Axelbank
Address Redacted


Shawn Biggs
Address Redacted


Shawn Laubscher
Address Redacted


Shea Feeney
Address Redacted


Shelby Baitsholts
Address Redacted


Shelby Baldwin
Address Redacted


Shelby Burr
Address Redacted
Shelby E Wagenseller
Address Redacted


Shelby Ponder
Address Redacted


Sheldon R Tucker
Address Redacted


Sherica A Holmon
Address Redacted


Sherri Shapiro
Address on File


Sherri Shapiro
Address Redacted


Sherwin Mcdonald
Address Redacted


Shivam Patel
Address Redacted


Shivani Kamboj
Address Redacted


Shruthi Rampalli
Address Redacted


Siddartha Kreaden
Address Redacted


Sienna Schaal
Address Redacted


Simon 8/4/70 Trust FBO David E Simon
Address Redacted
Simon 8/4/70 Trust Fbo David E. Simon
Address on File


Simon Rehm
Address Redacted


Simone A Rodriguez
Address Redacted


Simone Mcphail
Address Redacted


Skyler Volpe
Address Redacted


Sofia Andrade
Address Redacted


Sonali Thakur
Address Redacted


Sophia I Reghitto
Address Redacted


Sophia Mapes
Address Redacted


Sophia Mapua
Address Redacted


Sophia Tiberi
Address Redacted


Sophia Vargas
Address Redacted
Sophia Warren
Address Redacted


Sophie Z Klein
Address Redacted


Spectrotel
P.O. Box 339
Neptune, NJ 07754-0339


Srinath Madabushi Raghavan
Address Redacted


Stacey A. Seldin
Address on File


Stacey Edewu
Address Redacted


Starr Indemnity    Liability Company
399 Park Ave
New York, NY 10022


Stefan Kaluzny
Address on File


Stefan Kaluzny
Address Redacted


Stefania Pellicciotta
Address Redacted


Stefanie Dewhurst
Address Redacted


Stenicia Forde
Address Redacted
Stephan Stubbs
Address Redacted


Stephanie Brown
Address Redacted


Stephanie Clayton
Address Redacted


Stephanie Crane
Address Redacted


Stephanie D Rice
Address Redacted


Stephanie Evans
Address Redacted


Stephanie Fox
Address Redacted


Stephanie H Lalos
Address Redacted


Stephanie M Rodolico
Address Redacted


Stephanie Schwartz
Address Redacted


Stephanie Shames
Address Redacted


Stephanie Skunda
Address Redacted


Stephanie Slater
Address Redacted
Stephanie Tsai
Address Redacted


Stephanie Vargas
Address Redacted


Stephen James
Address Redacted


Stephen L Selnick
Address Redacted


Stephen R Murray
Address Redacted


Steve Justice
1924 Kings Manor Ct
Matthews, NC 28105


Steve Justice
Address Redacted


Steven A Silva
Address Redacted


Steven Bennett
Address Redacted


Steven Dezore
Address Redacted


Steven Girson
Address Redacted


Steven Hernandez
Address Redacted
Steven J Krebuszewski
Address Redacted


Steven J Melenciano
Address Redacted


Steven Johnson
Address Redacted


Steven M Goldsmith
1232 N Kings Rd, Apt 306
West Hollywood, CA 90069


Steven M Goldsmith
Address Redacted


Steven Roth
Address on File


Steven Roth
Address Redacted


Steven T Little
Address Redacted


Stone Canyon Industries, Llc
1875 Century Park E, Unit 320
Los Angeles, CA 90067


Stone Canyon Industries, Llc
1875 Century Park East 320
Los Angeles, CA 90067


Stuart Fisher
Address Redacted


Suey Vendrell
Address Redacted
Suez Water
2525 Palmer Ave
New Rochelle, NY 10801


Suez Water Westchester District
Payment Center
P.O. Box 371804
Pittsburgh, PA 15250


Sukacheva Elena
Address Redacted


Summer Morgan
Address Redacted


Sunny Jones
Address Redacted


Sunny Yue
Address Redacted


Suntrust Bank
Attn Sham Ebrahim, Vp Bus Banking
7455 Chancellor Dr
Orlando, FL 32809


Susan Buckley
Address Redacted


Susannah Greenwood
Address Redacted


Susquenhanna Commercial Finance, Inc.
2 Country View Rd, Ste 300
Malvern, PA 19355


Suzanne A Lucia
Address Redacted
Sydney A Sabean
Address Redacted


Sydney Beacham
Address Redacted


Sydney Cairns
Address Redacted


Sydney E Acard
Address Redacted


Sydney Elise Johnson
Address Redacted


Sydney Kisala
Address Redacted


Sydney M Hawthorne
Address Redacted


Sydney Swing
Address Redacted


Sylvia Calos
Address Redacted


Tableau Software, Inc
P.O. Box 204021
Dallas, TX 75320-4021


Taeler Cyrus
Address Redacted


Taelor Smith
Address Redacted
Tal Kedem
Address Redacted


Tal Meirson
Address Redacted


Talia Svid
Address Redacted


Talley Perkins
Address Redacted


Talya B Krumholz
Address Redacted


Tammy M Kizzire
Address Redacted


Taneisha Kirchner
Address Redacted


Tanika Roberts
Address Redacted


Tanya Kanchana
Address Redacted


Tara Baitsholts
Address Redacted


Tara Castillo
Address Redacted


Tara G Loveland
Address Redacted


Tara Gilson
Address Redacted


Tara Palsha Moats
Address Redacted


Tara Ramachandran
Address Redacted


Taryn Berry
Address Redacted


Taryn Moreno
Address Redacted


Taryn Stewart
Address Redacted


Tashanae Qawwee
Address Redacted


Tasnuva Rahman
Address Redacted


Tatiana Tiare Pagan
Address Redacted


Tauren A Kristich
Address Redacted


Tawsif Ahmed
Address Redacted


Tax Collector, Palm Beach County
P.O. Box 3715
West Palm Beach, FL 33402


Tayler M Kiesau
Address Redacted
Taylor Aguon
Address Redacted


Taylor Antczak
Address Redacted


Taylor Buske
Address Redacted


Taylor C Vaughn
Address Redacted


Taylor C Williams
1749 N Wells St, Apt 1209
Chicago, IL 60614


Taylor C Williams
Address Redacted


Taylor Campbell
Address Redacted


Taylor Conant
Address Redacted


Taylor Coons
Address Redacted


Taylor E Craver
Address Redacted


Taylor Frederick
Address Redacted


Taylor Grant
Address Redacted
Taylor Jones
Address Redacted


Taylor Kane
Address Redacted


Taylor L Dabbah
Address Redacted


Taylor Lucero
Address Redacted


Taylor Moore
Address Redacted


Taylor O Neil
Address Redacted


Taylor Pearlstein
Address Redacted


Taylor Quinn
Address Redacted


Taylor Walter
Address Redacted


Teco Peoples Gas
P.O. Box 31017
Tampa, FL 33631-3017


Teco Peoples Gas
P.O. Box 31318
Tampa, FL 33631-3318


Teonna Wroten
Address Redacted
Teresa Codina
Address Redacted


Teresa O Connell
Address Redacted


Terrah L Cathey
Address Redacted


Terrell M Jackson
Address Redacted


Tess Gillis
Address Redacted


Texas Comptroller Of Public Accounts
P.O. Box 13528
Austin, TX 78711-3528


TGA II LLC, DBA Royalton Park Avenue
420 Park Ave S
New York, NY 10016


Tga Ii, LLC
420 Park Ave S
New York, NY 10016


TGA II, LLC
Attn General Manager
Gansevoort Park Avenue
420 Park Avenue South
New York, NY 10016


TGA II, LLC
Attn Michael Achenbaum
c/o Gansevoort Hotel Group
307 Fifth Avenue, 17th Floor
New York, NY 10016
TGA II, LLC
Attn Natahan Gindi
Centurion Realty LLC
512 7th Avenue, 38th Floor
New York, NY 10018


Thalia Mendoza
Address Redacted


Thao Pham
Address Redacted


The Execu Search Group LLC
675 3rd Ave, 5th Fl
New York, NY 10017


The Incorporated Village Of East Hampton
86 Main St
East Hampton, NY 11937


The United States Attorney s
Office for the District of DE
David C. Weiss
1007 Orange St, Ste 700
P.O. Box 2046
Wilmington, DE 19899-2046


Theresa M Croft
Address Redacted


Thomas A Foster
Address Redacted


Thomas Ap Holtz
Address Redacted


Thomas C Renner
3301 Hudnall St, Apt 8314
Dallas, TX 75235
Thomas C Renner
Address Redacted


Thomas Doelger
Address Redacted


Thomas Hugus
Address Redacted


Thomas J. Mccarthy
Address Redacted


Thomas Tyler
Address Redacted


Thomas Wesley Nelms
Address Redacted


Thor Flywheel Llc
25 W 39th St
New York, NY 10018


Thor Flywheel Llc
25 West 39th St
New York, NY 10018


Thunderball House, Llc
101 Warren St, Apt 3060
New York, NY 10007


Tian Tang
Address Redacted


Tiara Macias
Address Redacted


Tierney Lanham
Address Redacted
Tiffanie Cabrera
Address Redacted


Tiffany Chen
Address Redacted


Tiffany L Mulvihill
Address Redacted


Tiffany Too
Address Redacted


Tiger Leasing, Llc
33 W 19th St, 4th Fl
New York, NY 10011


Tim Herkenhoff
Address Redacted


Timarrie Baker
Address Redacted


Time Warner Cable
60 Columbus Circle
New York, NY 10023


Time Warner Cable
Ues - 8150 20 007 0554800
P.O. Box 11820
Newark, NJ 07101-8120


Time Warner Cable - Charlotte
P.O. Box 70872
Charlotte, NC 28272-0872


Timmons E Williams
Address Redacted
Timothy Alford
Address Redacted


Timothy Bouziane
Address Redacted


Timothy Downey
Address Redacted


Timothy Hill
Address Redacted


Timothy Ventre
Address Redacted


Tina M Harvey
Address Redacted


Tod J Barnett
Address Redacted


Todd Crimmel
Address Redacted


Todd G Gosnell
2535 Lola Ave
Charlotte, NC 28205


Todd G Gosnell
Address Redacted


Todd H Allen
360 W 22nd St, Apt 15B
New York, NY 10011


Todd H Allen
Address Redacted
Todd Lowdon
Address Redacted


Todd M Gomes
Address Redacted


Todd Zehrer
Address Redacted


Tomas E Urena
Address Redacted


Tommy Truong
Address Redacted


Tori Rightmyer
Address Redacted


Tori Sicklick
Address Redacted


Town Of Highland Park
4700 Drexel Dr
Highland Park, TX 75205


Township Of Millburn
375 Millburn Ave, 1st Fl
Millburn, NJ 07041


Traci Thomas
621 N Mansfield Ave
Los Angeles, CA 90036


Traci Thomas
Address Redacted


Tracy Mcintosh
1429 S Denver Ave
Boise, ID 83706
Tracy McIntosh
Address Redacted


Tracy Salyer
Address Redacted


Tracy Shen
Address Redacted


Travis County Tax Office
P.O. Box 1748
Austin, TX 78767


Travis Dittenber
Address Redacted


Travis Frenzel
Address Redacted


Trayvon Lofton
Address Redacted


Treasure Island Management LLC
2325 Hollers Avenue
Bronx, NY 10475


Treasure Island Storage
2325 Hollers Ave
Bronx, NY 10475


Trevon Patterson
Address Redacted


Trevor Abbott
Address Redacted


Tristin A Tirico
Address Redacted


Troy Druppal
Address Redacted


True Commerce, Inc
400 Northpointe Cir, Ste 301
Seven Fields, PA 16046


T-Three Active Llc
6 Sloanes Court
Sands Point, NY 11050


Tulani Elisa
Address Redacted


Twenty Three R.P. Associates
c/o Adams   Company Real Estate, LLC
411 Fifth Avenue, 9th Floor
New York, NY 10016


Tyler Alford
Address Redacted


Tyler Bucher
Address Redacted


Tyler Clark
Address Redacted


Tyler Coppock
Address Redacted


Tyler Mckinney
Address Redacted


Tyler Reaser
Address Redacted
Tyree Linen
Address Redacted


Tyreese Breshers
Address Redacted


U.S. Treasury Department
1500 Pennsylvania Ave Nw
Washington, DC 20220-0001


United States Treasury
Internal Revenue Service Ctr
Cincinnati, OH 45999-0009


US Trustee
844 N King St, Ste 2207
Lockbox 35
Wilmington, DE 19801


Vacheria Tutson
Address Redacted


Valaree R Fowler
Address Redacted


Valentina Gil
Address Redacted


Valentina Marin
Address Redacted


Valeria Marin
Address Redacted


Valeria Rivera
Address Redacted


Valerie Bar
Address Redacted


Vandon W Jones
9590 E Florida Ave, Unit 2032
Denver, CO 80247


Vandon W Jones
Address Redacted


Vanesa Tacuri Chumbi
Address Redacted


Vanessa Magula
Address Redacted


Vanessa N Pulice
Address Redacted


Vanessa Piazza
Address Redacted


Vanessa Romano
Address Redacted


Veida Smith
Address Redacted


Verizon
P.O. Box 15124
Albany, NY 12212-5124


Verizon - 212 255 5987 398 21 3
P.O. Box 15124
Albany, NY 12212


Verizon - 552-583-328-0001-84 Flatiron
P.O. Box 15124
Albany, NY 12212
Veronica Bernardo
Address Redacted


Veronica Peterson
Address Redacted


Vicki Robertson
Address Redacted


Victor Hernandez
Address Redacted


Victor Self
Address Redacted


Victoria Casillo
Address Redacted


Victoria Hersant
Address Redacted


Victoria Nietzel
Address Redacted


Victoria Nourse
Address Redacted


Victoria Pindak
Address Redacted


Victoria R Petersen
Address Redacted


Victoria Rodriguez
Address Redacted


Victoria San Juan-Vistro
Address Redacted


Victoria Shepherd
Address Redacted


Victoria T Masso
Address Redacted


Victoria True
Address Redacted


Vincent G Ratto
Address Redacted


Vivian Grossman
Address Redacted


Wake County Revenue Department
301 S Mcdowell St, Ste 3800
Raleigh, NC 27601


Wanda Pucci
Address Redacted


Warren Davis
Address Redacted


Washington Department Of Revenue
P.O. Box 4746
Olympia, WA 98504-7476


Waste Connections Of Florida
Re 6440-058477
Miami Hauling
3840 NW 37th Ct
Miami, FL 33142


Wayne S. Shapiro, P.C.
Attn Wayne Shapiro
111 W Washington St, Ste 920
Chicago, IL 60602


Webbank
6440 S Wasatch Blvd, Ste 300
Salt Lake City, UT 84121


Wei Megs Tan
Address Redacted


Wells Fargo Bank, NA
P.O. Box 6995
Portland, OR 97228-6995


Wendy Adams
Address Redacted


Wendy Arroyo
Address Redacted


Wendy J Wolfson
191 Baltic St, Unit 2
Brooklyn, NY 11201


Wendy J Wolfson
Address Redacted


Wendy Sloan
Address Redacted


Whitney Rayner
Address Redacted


Whitney Schmutter
Address Redacted


Whitney Stoneburner
Address Redacted
Wiliam Troutman
Address Redacted


Will Sennett
Address Redacted


Will Tucker
Address Redacted


William A. Danoff
Address on File


William Frohbose
Address Redacted


William G Haley
Address Redacted


William Henning
Address on File


William Henning
Address Redacted


William Hicks
Address Redacted


William M Pinto
Address Redacted


William Ontiveros
Address Redacted


William S Lewis
Address Redacted


William Shane Lucas
Address Redacted


William Stauffer
Address Redacted


William Vrountas
Address Redacted


Windstream
P.O. Box 9001908
Louisville, KY 40290-1908


Woodford Vanmeter
Address Redacted


Xavier T Johnson
Address Redacted


Xcel Energy
414 Nicollet Mall
Minneapolis, MN 55401


XPO Last Mile, Inc
6314 Fly Rd
East Syracuse, NY 13057


Yadira Barreto
Address Redacted


Yanira Santos
Address Redacted


Yehuda Gavra
Address Redacted


Yekaterina Ostrovskaya
Address Redacted
Yevgenia Bondareva
9 Mill Court
Ardsley, NY 10502


Yevgenia Bondareva
Address Redacted


Ynna Kutney
Address Redacted


Yulia Phifer
Address Redacted


Yvonne M Browning
Address Redacted


Zachary A Eisenberg
Address Redacted


Zachary C Scarboro
Address Redacted


Zachary Hollister
Address Redacted


Zachary P Jones
Address Redacted


Zachary Twardowski
Address Redacted


Zachter P, LLC
Attn Rickin Desai
30 Wall St, 8th Fl
New York, NY 10005


Zoe Adelman
Address Redacted
Zoe Clayton
Address Redacted


Zoe Eisenberg
Address Redacted


Zoe Hartman
Address Redacted


Zoe P Sternbach-Taubman
Address Redacted


Zoe Papelis
Address Redacted


Zoe Taylor
Address Redacted


Zorayda G Rodriguez
Address Redacted


Zulay Scottborgh
Address Redacted
             UNANIMOUS WRITTEN CONSENT IN LIEU OF A MEETING OF
              THE BOARD OF DIRECTORS OF FLYWHEEL SPORTS, INC.

                                        September 14, 2020

        THE UNDERSIGNED, being all of the members of the Board of Directors (the “Board”)
of Flywheel Sports, Inc., a Delaware corporation (the “Corporation”), do hereby waive notice for
a meeting and do hereby consent to the adoption of the following resolutions, which resolutions
shall be deemed to be adopted as of the date on which the last director’s signature was obtained
and to have the same force and effect as if such resolutions were adopted by unanimous vote of
the Board at a duly convened meeting held for such purpose, all in accordance with Section
141(f) of the general corporation law of the State of Delaware (the “DGCL”):

       WHEREAS, the Board has considered the business and financial conditions and results
of operations of the Corporation on the date hereof, including the assets and liabilities of the
Corporation; and

        WHEREAS, the Board has reviewed, considered and received the recommendations of
the senior management of the Corporation and the Corporation’s legal, financial and other
advisors as to the relative risks and benefits of pursuing a bankruptcy proceeding under Chapter
7 of Title 11 of the United States Code (11 U.S.C. §§ 101 et seq., the “Bankruptcy Code”); and

        WHEREAS, based on factors and information deemed relevant by the Board, in the
judgment of the Board, it is in the best interests of the Corporation, as well as the best interests of
the Corporation’s creditors and other interested parties under the circumstances set forth herein,
that the Corporation file a voluntary petition for relief under Chapter 7 of the Bankruptcy Code
on behalf of the Corporation.

        NOW, THEREFORE, BE IT:

         RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
the Corporation, its creditors and other parties in interest, taken as a whole, that the Corporation
file or cause to be filed a voluntary petition for relief under the provisions of Chapter 7 of the
Bankruptcy Code; and

        RESOLVED FURTHER that Travis Frenzel (the “Authorized Officer”) be and hereby
are authorized to: (i) execute and file (or direct others to do so on their behalf as provided herein)
on behalf of the Corporation a petition under Chapter 7 of the Bankruptcy Code with a United
States Bankruptcy Court in such form and at such time as the Authorized Officer shall determine
and (ii) execute and file all petitions, schedules, motions, lists, applications, pleadings and other
papers related thereto, and (iii) employ and retain all assistance of legal counsel, accountants or
other professionals and to take any and all actions which he deems to be necessary and proper in
connection with the Chapter 7 case; and

        RESOLVED FURTHER that the Authorized Officer, and any employees or agents
(including counsel) designated by or directed by the Authorized Officer, shall be, and each



IMPAC 6867316v.1
hereby is, authorized and directed to take all steps and do all acts and things, including the
execution and delivery of documents, as may be necessary or as may be deemed to be necessary,
advisable or appropriate by the Authorized Officer to effectuate the purposes and intents of the
foregoing resolutions; and

       RESOLVED FURTHER that any and all acts taken and any and all certificates,
instruments, agreements, or other documents executed on behalf of the Corporation by the
Authorized Officer of the Corporation prior to the adoption of these resolutions with regard to
any of the transactions, actions, certificates, instruments, agreements, or other documents
authorized or approved by the foregoing resolutions be, and hereby are, in all respects, ratified,
confirmed, adopted, and approved; and

        RESOLVED FURTHER that any specific resolutions that may be required to have been
adopted by the Board to effectuate the matters and transactions contemplated by the foregoing
resolutions be, and they hereby are, adopted, and the directors, officers, and authorized
representatives of the Corporation be, and each of them acting alone hereby is authorized, in the
name of and on behalf of the Corporation to certify as to the adoption of any and all such
resolutions; and

        RESOLVED FURTHER that the Authorized Officer shall be, and hereby is, authorized
and empowered on behalf of the Corporation and in its name to take or cause to be taken all
actions and to execute and deliver all such instruments that such Authorized Officer determines
are necessary or desirable in connection with or in furtherance of the foregoing resolutions; and

        RESOLVED FURTHER that this consent may be executed by facsimile, telecopy or
other reproduction, and such execution shall be considered valid, binding and effective for all
purposes.




IMPAC 6867316v.1
DocuSign Envelope ID: 77E48307-1319-49A8-8C77-D608BF945778




             IN WITNESS WHEREOF, the undersigned certify to the foregoing resolutions as of the 14th
             day of September, 2020.

             DIRECTORS



             Name: James Continenza



             Name: Darren Richman




             IMPAC 6867316v.1
IN WITNESS WHEREOF, the undersigned certify to the foregoing resolutions as of the 14th
day of September, 2020.

DIRECTORS



Name: James Continenza



Name: Darren Richman




IMPAC 6867316v.1
                          United States Bankruptcy Court
                                Southern District of New York

In re: Flywheel Sports, Inc.,                                         Case No.
                       Debtor.                                        Chapter 7
                CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate
possible disqualification or recusal, the undersigned counsel for Flywheel Sports, Inc. in the
above captioned action, certifies that the following is a (are) corporation(s), other than the debtor
or a governmental unit, that directly or indirectly own(s) 10% or more of any class of the
corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

   Equity Security Holder                   Address                        Percentage of Shares
                                  53 West 23 Street, 9th Floor
                                              rd
Flywheel Sports Parent, Inc.                                          100%
                                  New York, NY 10010


9/14/2020                                     /s/ Todd C. Meyers
Date                                          Todd C. Meyers (5502596)
                                              Kilpatrick Townsend & Stockton LLP
                                              1114 Avenue of the Americas
                                              New York, NY 10036-7703
                                              Telephone: (212) 775-8700
                                              Facsimile: (212) 775-8800
                                              Email: tmeyers@kilpatricktownsend.com
                                              Counsel for the Debtor
B2030 (Form 2030) (12/15)



                               United States Bankruptcy Court
                                   Southern District of New York

In re: Flywheel Sports, Inc.,                                                    Case No.
                           Debtor.                                               Chapter 7
            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for
the above named debtor(s) and that compensation paid to me within one year before the filing of
the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on
behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
For legal services, I have agreed to accept                                      $80,070.76
                                                                                                   1
Prior to the filing of this statement I have received                            $80,070.76
Balance Due                                                                      $0
2. The source of the compensation paid to me was:

         ☒ Debtor          ☐ Other (specify)
3. The source of compensation to be paid to me is:

         ☒ Debtor          ☐ Other (specify)

4. ☒ I have not agreed to share the above-disclosed compensation with any other person unless
they are members and associates of my law firm.

☐ I have agreed to share the above-disclosed compensation with a other person or persons who
are not members or associates of my law firm. A copy of the agreement, together with a list of the
names of the people sharing in the compensation, is attached.
5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the
bankruptcy case, including:

         a. Analysis of the debtor' s financial situation, and rendering advice to the debtor in
         determining whether to file a petition in bankruptcy;

1
  The amounts reflected herein were received in connection with the collective filings of the following debtors, which
filed petitions for relief under chapter 7 contemporaneously herewith: Flywheel Sports, Inc., Flywheel Sports Parent,
Inc., Flywheel Astor Place LLC, Flywheel Buckhead LLC, Flywheel CCDC, LLC, Flywheel NM LLC, Flywheel Park
Avenue LLC, Flywheel Playa Vista, LLC, Flywheel San Francisco, LLC, Flywheel Topanga, LLC, Flywheel Walnut
Creek LLC, Flywheel Sports Scottsdale, LLC, Flywheel Santa Monica, LLC, Flywheel Williamsburg LLC, Flywheel
Domain LLC, and Flywheel Denver Union Station, LLC (the “Debtors”). Prior to the filing of the chapter 7 petitions
of each of the above referenced Debtors, Kilpatrick Townsend & Stockton LLP received $419,929.24, in connection
with other services rendered to the Debtors.
B2030 (Form 2030) (12/15)




       b. Preparation and filing of any petition, schedules, and statements of affairs which may be
       required; and

       c. Representation of the debtor at the meeting of creditors and any adjourned hearings
       thereof.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following
services:

       a. Representation of the debtor in adversary proceedings and other contested bankruptcy
       matters.



                                       CERTIFICATION

      I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to me for representation of the debtor(s) in this bankruptcy proceeding.

       9/14/2020                             /s/ Todd C. Meyers
       Date                                  Signature of Attorney

                                             Kilpatrick Townsend & Stockton LLP
                                             Name of law firm
